Exhibi 10.2

 

PURCHASE AND SALE AGREEMENT

 

between

 

IMPERIAL PETROLEUM, INC.
(Seller)

 

and

 

WHITTIER ENERGY COMPANY and PREMIER NATURAL RESOURCES, LLC
(Buyer)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Property to be Sold and Purchased

1

 

 

 

2.

Purchase Price

2

 

 

 

3.

Representations of Seller

3

 

 

 

 

(a)

Organization and Qualification

3

 

(b)

Due Authorization

3

 

(c)

Approvals

3

 

(d)

Valid, Binding and Enforceable

4

 

(e)

No Litigation

4

 

(f)

Warranty of Title

4

 

(g)

No AFE Items or Well Abandonments, No P&A Liabilities

5

 

(h)

Production Marketing

5

 

(i)

Gas Balancing, Take or Pay, Allowables

5

 

(j)

Taxes Paid

6

 

(k)

Hazardous Substances, Applicable Environmental Laws

6

 

(l)

Leases

6

 

(m)

Material Contracts; Operations

6

 

(m)

Permits

7

 

(n)

Compliance with Laws

7

 

(p)

Tax Partnerships

7

 

(q)

No Material Misstatement

8

 

(r)

Not a Foreign Person

8

 

(s)

Consents and Preferential Purchase Rights

8

 

 

 

 

4.

Representations of Buyer

8

 

 

 

 

 

(a)

Organization and Qualification

8

 

(b)

Due Authorization

8

 

(c)

Approvals

8

 

(d)

Valid, Binding and Enforceable

8

 

(e)

No Litigation

8

 

(f)

Sufficient Funds

9

 

(g)

Regulatory

9

 

(h)

Independent Evaluation

9

 

(i)

Accredited Investor

9

 

 

 

 

5.

Certain Covenants of Seller Pending Closing

9

 

 

 

 

 

(a)

Access by Buyer

9

 

 

(i)

Records

9

 

 

(ii)

Physical Inspection

10

 

i

--------------------------------------------------------------------------------


 

 

 

(iii)

Environmental Inspections

10

 

 

(iv)

Coordination of Inspections

 

10

 

 

(v)

Copies of Reports

10

 

 

(vi)

Restoration of Properties

11

 

 

(vii)

Confidentiality Agreement

11

 

(b)

Interim Operation

11

 

(c)

Preferential Rights and Consents

12

 

 

 

 

 

6.

Due Diligence Reviews

13

 

 

 

 

 

(a)

Review By Buyer

13

 

 

i)

Determination of Defects

13

 

 

(ii)

Defect Claim Threshold

13

 

(b)

Nature of Defects

14

 

 

(i)

NRI or WI Variances

14

 

 

(ii)

Liens

14

 

 

(iii)

Imperfections in Title

14

 

 

(iv)

Representation Untrue

14

 

(c)

Seller’s Response

14

 

 

(i)

Cure

14

 

 

(ii)

Postpone Closing

15

 

 

(iii)

Adjustment

15

 

 

(iv)

Dispute Resolution

15

 

(d)

Covered by Representations, Agreements

15

 

(e)

Definitions

15

 

(f)

Seller’s Title Benefit Notices

17

 

(g)

Remedies for Title Benefits

18

 

 

 

 

 

7.

Certain Price Adjustments

18

 

 

 

 

8.

Conditions Precedent to the Obligations of Buyer to Close

19

 

 

 

 

 

(a)

Representations True and Correct

19

 

(b)

Compliance with Covenants and Agreements

19

 

(c)

Price Adjustment Limitations

19

 

(d)

Litigation

19

 

(e)

Material Adverse Change

19

 

 

 

 

9.

Conditions Precedent to the Obligations of Seller to Close

20

 

 

 

 

 

(a)

Representations True and Correct

20

 

(b)

Compliance With Covenants and Agreements

21

 

(c)

Litigation

21

 

(d)

Price Adjustment Limitations

21

 

 

 

 

10.

Closing

22

 

ii

--------------------------------------------------------------------------------


 

 

(a)

Actions At Closing

22

 

 

(i)

Delivery of Conveyance

22

 

 

(ii)

Federal and State Conveyance Forms

22

 

 

(iii)

Letters in Lieu

22

 

 

(iv)

Affiliate Contracts

22

 

 

(v)

Turn Over Possession

22

 

 

(vi)

Payment to Seller

22

 

 

(vii)

Non Foreign Status Affidavit

23

 

 

(viii)

Seller’s Loan Documents

23

 

(b)

Post-Closing Actions

23

 

 

(i)

Transfer of Files

23

 

 

(ii)

Certain Disbursements

24

 

 

 

 

11.

Certain Accounting Adjustments

24

 

 

 

 

 

(a)

Adjustments for Revenues and Expenses

24

 

(b)

Initial Adjustment at Closing

25

 

(c)

Adjustment Post Closing

25

 

 

(i)

Revised Closing Statement

25

 

 

(ii)

Final Statement

25

 

(d)

Additional Adjustments

26

 

(e)

Accounting Arbitrator

26

 

 

 

 

12.

Assumption and Indemnification

26

 

 

 

 

 

(a)

Indemnity by Buyer

26

 

(b)

Indemnity by Seller

26

 

 

 

 

13.

No Commissions Owed

27

 

 

 

 

14.

Casualty Loss

27

 

 

 

 

 

(a)

Oil and Gas Properties

27

 

(b)

Other Properties

27

 

 

 

 

15.

Notices

28

 

 

 

 

16.

Survival of Provisions, Certain Limitation on Liabilities

29

 

 

 

 

17.

Miscellaneous Matters

29

 

 

 

 

 

(a)

Further Assurances

29

 

(b)

Parties Bear Own Expenses, No Special Damages

29

 

(c)

No Sales Taxes

29

 

(d)

Entire Agreement

30

 

(e)

Amendments, Waivers

30

 

iii

--------------------------------------------------------------------------------


 

 

(f)

Choice of Law

30

 

(g)

Headings, Time of Essence, etc

30

 

(h)

Assignment; Successors and Assigns

30

 

(i)

Counterpart Execution

30

 

(j)

No Press Releases

30

 

(k)

Disclaimer

31

 

(l)

Arbitration

32

 

iv

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

Exhibits

 

A

 

–

 

Property Descriptions

B

 

–

 

Pulling Equipment

C

 

–

 

Form of Post Closing Escrow Agreement

D

 

–

 

Invoicing Report (Agreed Payables)

 

Schedules

 

 

I

 

–

 

County/StateWells, Units, Lease or Drilling Locations; WI; NRI; Allocated
Amounts

II

 

–

 

Disclosure Schedule

 

 

 

 

3(c)

 

Approvals

 

 

 

 

3(e)

 

Litigation

 

 

 

 

3(g)

 

AFEs, Wells Abandonment, P&A Liabilities

 

 

 

 

3(h)

 

Production Marketing

 

 

 

 

3(k)

 

Hazardous Substances; Applicable Environmental Laws

 

 

 

 

3(l)

 

Leases

 

 

 

 

3(m)

 

Material Contracts; Operations

 

 

 

 

3(r)

 

Preferential Rights and Consents

 

 

 

 

5(b)

 

Interim Operations

III

 

–

 

Form of Conveyance

 

v

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Agreement (“Agreement”) dated April       , 2006, is between Imperial
Petroleum, Inc., a Nevada corporation (herein called “Seller”) and Whittier
Energy Company, a Nevada corporation, and Premier Natural Resources, LLC, a
Delaware limited liability company (herein collectively called “Buyer”).

 

W I T N E S S E T H:

 

1.             Property to be Sold and Purchased. Seller agrees to sell and
Buyer agrees to purchase, for the consideration hereinafter set forth, and
subject to the terms and provisions herein contained, the following described
properties, rights and interests:

 

(a)           all right, title and interest of Seller in and to the oil and gas
leases and other, interests, if any, described on Exhibit A hereto (and any
ratifications, amendments and extensions thereof, whether or not the same are
described on Exhibit A);

 

(b)           Without limitation of the foregoing, all other right, title and
interest (of whatever kind or character, whether legal or equitable, and whether
vested or contingent) of Seller in and to the leases and other interests, if
any, described on Exhibit A hereto and in and to all lands described on Exhibit
A or described or covered by such leases or other interests (including, without
limitation, interests in oil, gas and/or mineral leases, overriding royalties,
production payments, net profits interests, fee mineral interests, fee royalty
interests and other interests insofar as they cover such lands), even though
Seller’s interest therein may be incorrectly described in, or omitted from, such
Exhibit A; and

 

(c)           all rights, titles and interests of Seller in and to, or otherwise
derived from, all presently existing and valid oil, gas and/or mineral
unitization, pooling, and/or communitization agreements, declarations,
designations and/or orders (including, without limitation, those described on
Exhibit A hereto) and in and to the properties covered and the units created
thereby (including, without limitation, all units formed under orders, rules,
regulations, or other official acts of any federal, state, or other authority
having jurisdiction, and voluntary unitization agreements, designations and/or
declarations) relating to the properties described in subsections (a) and (b)
above;

 

(d)           to the extent assignable, all rights, titles and interests of
Seller in and to all presently existing and valid production sales contracts,
operating agreements, and other agreements and contracts which relate to any of
the properties described in subsections (a), (b) and (c) above (the
“Contracts”); and

 

(e)           all rights, titles and interests of Seller in and to all
materials, supplies, machinery, equipment, improvements and other personal
property and fixtures (including, but not by way of limitation, all wells,
wellhead equipment, pumping units, flowlines, tanks, buildings, saltwater
disposal facilities, injection facilities, compression facilities, gathering
systems, and other equipment) used in connection with the exploration,
development, operation or maintenance of the properties described in subsections
(a), (b) and (c) above, and, to the extent assignable, in and to all permits and
licenses (including, without limitation, all environmental and other
governmental permits, licenses and authorizations), rights of way,

 

--------------------------------------------------------------------------------


 

easements, and other rights of surface use,  water rights and other rights and
interests used in connection with the exploration, development, operation or
maintenance of the properties described in subsections (a), (b) and (c) above.

 

The properties, rights and interests described in subsections (a) through (c)
above are herein sometimes called the “Oil and Gas Properties,” and the
properties, rights and interests described in subsections (a) through (e) above
are herein sometimes called the “Properties.”  It is provided however, that
Properties does not include: (a) all of Seller’s corporate minute books,
financial records, and other business records that relate to Seller’s business
generally (including the ownership and operation of the Properties); (b) all
trade credits, all accounts, receivables and all other proceeds, income or
revenues attributable to the Properties with respect to any period of time prior
to the Effective Date (below defined); (c) all claims and causes of action of
Seller arising under or with respect to any Contracts that are attributable to
periods of time prior to the Effective Date (including claims for adjustments or
refunds); (d) all rights and interests of Seller (i) under any policy or
agreement of insurance or indemnity, (ii) under any bond or (iii) to any
insurance proceeds, arising, in each case, from acts, omissions or events, or
damage to or destruction of property (except as provided in Section 14 hereof);
(e) all hydrocarbons produced and sold from the Properties with respect to all
periods prior to the Effective Date; (f) all claims of Seller for refunds of or
loss carry forwards with respect to (i) production or any other taxes
attributable to any period prior to the Effective Date, (ii) income or franchise
taxes or (iii) any taxes attributable to any period prior to the Effective Date;
(g) all office leases, office furniture, personal computers and associated
peripherals and all radio and telephone equipment not on the Properties; (h) all
of Seller’s proprietary computer software, patents, trade secrets, copyrights,
names, trademarks, logos and other intellectual property; (i) all documents and
instruments of Seller that may be protected by an attorney-client privilege; (j)
all data that cannot be disclosed to Buyer as a result of confidentiality
arrangements under agreements with third parties; (k) all geophysical, and other
seismic and related technical data and information relating to the Properties to
the extent not assignable without payment of fee or penalty; (l) documents
prepared or received by Seller with respect to (i) lists of prospective
purchasers for the Properties compiled by Seller, (ii) bids submitted by other
prospective purchasers of the Properties, (iii) analyses by Seller of any bids
submitted by any prospective purchaser, (iv) correspondence between or among
Seller, its respective representatives, and any prospective purchaser other than
Buyer and (v) correspondence between Seller or any of its respective
representatives with respect to any of the bids, the prospective purchasers, or
the transactions contemplated in this Agreement; (m) all vehicles of Seller or
its Affiliates (below defined), and (n) the pulling equipment and workover rig
described on Exhibit B.

 

2.             Purchase Price.

 

The purchase price for the Properties shall be Fifteen Million and no/100
Dollars ($15,000,000.00) (such amount, unadjusted by any adjustments provided
for in this Agreement or agreed to by the parties, being herein called the “Base
Purchase Price”). Such Base Purchase Price shall be adjusted as provided in this
Agreement (the Base Purchase Price, as so adjusted, and as the same may
otherwise be adjusted as provided in this Agreement, being herein called the
“Purchase Price”). The Purchase Price shall be paid as provided in Section
 10(a)(vi). Additionally, as a part of the consideration given to Seller for
Buyer pursuant to this Agreement, Buyer also agrees to assume Seller’s payables
attributable to the period prior to the Effective

 

2

--------------------------------------------------------------------------------


 

Date as set forth on Seller’s Invoicing Report (a copy of which is attached
hereto as Exhibit D but not to exceed $414,607.67 (“Agreed Payables”) regardless
of the total amount shown on Exhibit D. To the extent that Seller satisfies any
of the Agreed Payables up to $414,607.67 before Closing (defined below), those
amounts shall be treated as amounts incurred after the Effective Date and to be
borne by Buyer under the provisions of Section 11(a)(i) below.

 

3.             Representations of Seller. Seller represents to Buyer that:

 

(a)           Organization and Qualification. Seller is a corporation duly
organized and legally existing and in good standing under the laws of the State
of Nevada, and is qualified to do business and in good standing in each of the
states in which the Properties are located where the laws of such state would
require a corporation owning the Properties located in such state to so qualify.

 

(b)           Due Authorization. Seller has full power to enter into and perform
its obligations under this Agreement and has taken all proper action to
authorize entering into this Agreement and performance of its obligations
hereunder.

 

(c)           Approvals. Other than requirements (if any) that there be obtained
consents to assignment (or waivers of preferential rights to purchase) from
third parties, and except for approvals (“Routine Governmental Approvals”)
required to be obtained from governmental entities that are customarily obtained
post-closing and except as described in the Disclosure Schedule (the “Disclosure
Schedule”) attached hereto as Schedule II, neither the execution and delivery of
this Agreement by Seller, nor the consummation of the transactions contemplated
hereby by Seller, nor the compliance by Seller with the terms hereof, will
result in any default under any agreement or instrument to which Seller is a
party or by which any of the Properties are bound, or violate any order, writ,
injunction, decree, statute, rule or regulation applicable to Seller or to any
of the Properties, except (in each case) as could not be reasonably expected to
have a Material Adverse Effect. The term “Material Adverse Effect” shall mean
any change, circumstance, condition, effect, event or fact that shall have
occurred or been threatened that, when taken together with other adverse
changes, could reasonably be expected to have an adverse economic effect on the
value of the Properties (taken as a whole) to Buyer greater than fifty thousand
dollars ($50,000.00) or which prevent or materially delay the performance by
Seller of any of its obligations under this Agreement or the consummation by
Seller of the transactions contemplated by this Agreement with an adverse
economic effect on the value of the Properties (taken as a whole) to Buyer
greater than fifty thousand dollars ($50,000.00); provided, however, in
determining whether any changes, circumstances, conditions, effects, events or
facts, when taken together, meet the requisite fifty thousand dollar
($50,000.00) threshold necessary to constitute a Material Adverse Effect, as set
forth above, no such individual change, circumstance, condition, effect, event
or fact, when taken alone, shall be considered for purposes of valuing the
adverse economic effect UNLESS the adverse economic effect of each such
individual change, circumstance, condition, effect, event or fact, when taken
alone, is no less than five thousand dollars ($5,000.00). Further to the
foregoing, and without limitation, no change, circumstance, condition, effect,
event or fact shall be deemed (individually or in the aggregate) to constitute,
nor shall any of the foregoing be taken into account in determining whether
there has been or may be, a Material Adverse Effect, to the extent that such
change, circumstance, condition, effect, event or fact results from or arises
out of (i) a general

 

3

--------------------------------------------------------------------------------


 

deterioration in the economy, an adverse change in U.S. or international capital
markets or changes in hydrocarbon prices or other changes affecting the oil and
gas industry generally; (ii) the outbreak or escalation of hostilities involving
the United States, the declaration by the United States of a national emergency
or war or the occurrence of any other calamity or crisis, including acts of
terrorism; (iii) the disclosure of the fact that Buyer is the prospective
acquirer of the Properties, (iv) the announcement or pendency of the
transactions contemplated by this Agreement; (v) any change in Laws (below
defined) after the date hereof or the interpretation thereof, (vi) actions taken
by Buyer or any of its Affiliates; (vii) the compliance with the terms of, or
taking of any action required by, this Agreement or any other document delivered
in connection herewith, or (viii) the failure to discover hydrocarbons through
the Seller’s drilling activities..

 

(d)           Valid, Binding and Enforceable. This Agreement constitutes and the
Conveyance provided for herein to be delivered at Closing will, when executed
and delivered, constitute, the legal, valid and binding obligation of Seller,
enforceable in accordance with its terms, except as limited by bankruptcy or
other laws applicable generally to creditor’s rights and as limited by general
equitable principles.

 

(e)           No Litigation. Except as described on the Disclosure Schedule,
there are no suits, actions, written claims, governmental investigations, or
proceedings pending, or to the Knowledge (as hereinafter defined) of Seller,
threatened, against or involving Seller and/or which affect the Properties
(including, without limitation, any actions challenging or pertaining to
Seller’s title to any of the Properties) or the execution and delivery of this
Agreement by Seller or the consummation by Seller of the transactions
contemplated hereby, and to the Knowledge of Seller, no demands or threatened
demands which might lead to the same have been made on Seller. The term
“Knowledge” shall mean with respect to Seller, the actual knowledge of Seller’s
current personnel at a supervisory, or higher, level.

 

(f)            Warranty of Title. Seller has defensible title to the Properties
subject to the Permitted Encumbrances (as defined in subsection (e)(i) of
Section 6 below). For purposes of this Agreement, the term “Defensible Title”
means, with respect to a Property, such cumulative ownership by Seller that (i)
entitles Seller to receive, after giving effect to the Permitted Encumbrances, a
decimal share of the oil, gas and other hydrocarbons produced from each well,
unit, lease or Drilling Location listed on Schedule I (“Drilling Location”)
hereto not less than the decimal share set forth on Schedule I as the “Net
Revenue Interest” for such well, unit, lease or Drilling Location (herein called
the “Net Revenue Interest”); (ii) causes Seller to be obligated to bear a
decimal share of the cost of operation of such well, unit, lease or Drilling
Location not greater than the decimal share set forth on Schedule I as the
“Working Interest” for such well, unit, lease or Drilling Location (herein
called the “Working Interest”); (iii) such shares of production which Seller is
entitled to receive, and shares of expenses which Seller is obligated to bear,
are not subject to change; and (iv) is free and clear of all liens, security
interests, encumbrances, and other burdens and defects in title. Seller will not
be in breach of the foregoing representation for any matter that would otherwise
cause such representation to be breached if such matter could not reasonably be
expected to have an adverse economic effect of more than five thousand dollars
($5,000.00) on the value to Buyer of a single Property.

 

4

--------------------------------------------------------------------------------


 

(g)           No AFE Items or Well Abandonments, No P&A Liabilities. Except as
described on the Disclosure Schedule, (i) Seller has not incurred any material
expenses, or made any commitments to make material expenditures, in connection
with (and no other obligations or liabilities have been incurred with would have
a material adverse effect on) the ownership or operation of the Properties after
the Effective Date, other than routine expenses incurred in the normal operation
of the producing wells located on Properties, (ii) Seller has not abandoned, or
agreed to abandon, any wells included in the Properties (or removed any material
items of equipment which would be included in the Properties, except those which
have been obsolete and are no longer required for the operation of the
Properties or that are replaced by items of equal suitability and value) since
the Effective Date, (iii) no proposals are currently outstanding (whether made
by Seller or by any other party) to deepen, plug back, rework or abandon any
wells included in the Properties, to conduct other operations with respect to
the Properties for which consent is required under the applicable operating
agreement, or to conduct any other operations with respect to the Properties
other than routine operation of the producing wells located on the Properties,
and (iv) to Seller’s Knowledge, there are no dry holes, or otherwise inactive
wells located on the Properties, other than wells that have been properly
plugged and abandoned.

 

(h)           Production Marketing. The Properties are not subject to any
contractual or other arrangements for the sale, processing or transportation of
production, or otherwise relating to the marketing of production, other than
contracts or other arrangements which either (i) will terminate in 92 days or
less, or are subject to cancellation on not more than 92 days’ notice, in each
case without penalty or other detriment, or (ii) are disclosed on the Disclosure
Schedule. Except as disclosed on the Disclosure Schedule, there exist no calls
or other similar rights or options to purchase production from the Properties.

 

(i)            Gas Balancing, Take or Pay, Allowables. There is no well on the
Properties with respect to which Seller has taken more (referred to herein as
“overproduced”) or less (referred to herein as “underproduced”) production from
such well than the ownership of Seller would entitle Seller (absent any gas
balancing agreement or arrangement) to receive. Seller has not received
prepayments (including, but not limited to, payments for gas not taken pursuant
to “take or pay” arrangements) for any oil or gas produced from the Properties
(or other properties) as a result of which the obligation exists to deliver oil
or gas produced from the Properties after the Effective Date without then
receiving payment (or without then receiving full payment) therefor or to make
repayments in cash (and Seller has not, since the Effective Date, so delivered
any oil or gas from the Properties or so made any such repayment in cash). There
exist no gas balancing arrangements or agreements whereby production from a well
included in the Properties can be used to balance overproduction from another
well (whether or not such other well is on the Properties) nor do there exist
any gas sales contracts, or other arrangements, under which production from a
well on the Properties can be used (or cash payments by the owners of such a
well can be required) to make up take or pay (or other similar payments) made
with respect to another well (whether or not such other well is on the
Properties). No well included in the Properties is subject to having allowable
production after the date hereof reduced below the full and regular allowable
(including the maximum permissible tolerance) because of any overproduction
during Seller’s ownership of such well (whether or not the same was permissible
at the time) prior to the date hereof (and no such reduction has occurred with
respect to any well on the Properties since the Effective Date).

 

5

--------------------------------------------------------------------------------


 

(j)            Taxes Paid. All taxes on or relating to Properties, or on
production or revenue attributable thereto (including, without limitation, all
production, severance and similar taxes), have been paid, except for taxes not
yet due and payable and except for ad valorem taxes due and payable and
attributable to the period prior to the Effective Date (which ad valorem taxes
shall be paid prior to Closing).

 

(k)           Hazardous Substances, Applicable Environmental Laws. Except as
described on the Disclosure Schedule and as could not reasonably be expected to
have a Material Adverse Effect, the Properties (and the lands covered thereby)
(i) are not and have not been, a site (above or beneath ground level) for the
use, generation, manufacture, discharge, assembly, processing, storage, release,
injection or disposal (or the transportation thereto or therefrom) of any
“Hazardous Substances” (as defined in the Applicable Environmental Laws, below
defined) other than such Hazardous Substances in such quantities as in each case
may be necessary for the operation of the wells located thereon and the
production of oil, gas and other hydrocarbons from the Properties and which have
been handled and disposed of in accordance with Applicable Environmental Laws;
(ii) are in compliance with all applicable federal, state and local laws, rules,
orders and regulations pertaining to health, safety or the environment (herein
called the “Applicable Environmental Laws”), including, without limitation,
those relating to petroleum, petroleum products, natural gas, exposure to
Hazardous Substances, the labeling, storage and containment of Hazardous
Substances, and air, soil and subsurface ground and water conditions; and (iii)
do not have conditions present thereon that presently will result in claims or
other liabilities, under Applicable Environmental Laws, or under common law, for
damages to health, safety or the environment. Except as described on the
Disclosure Schedule and as could not reasonably be expect to have a Material
Adverse Effect, without limitation of the foregoing or of Section 3(l) below,
the Properties are in compliance with all material obligations under the Basic
Documents (as defined below) concerning health, safety, and environment,
including, but not limited to, obligations to maintain the air, soil and
subsurface, site clean-up and other remediation requirements.

 

(l)            Leases. Seller has paid its share of all royalties and other
payments under the oil, gas and/or mineral leases included in the Properties
(the “Leases”), except for royalties held in suspense in accordance with
applicable Law. Except as described on the Disclosure Schedule, to the Knowledge
of Seller, neither Seller nor any lessor is in breach or default and no
situation exists which with the passing of time or giving of notice would create
a breach or default, of its obligations under any Lease, except (in each case)
as could not reasonably be expected to have a Material Adverse Effect.

 

(m)          Material Contracts; Operations. Excluding any Leases and any Seller
Loan Document (below defined) and any contracts entered into in connection with
taking actions permitted under Section 5(b) hereof, the Disclosure Schedule
contains a list of all Contracts of the type described below to which Seller is
a party and that relate to the Properties (collectively, all of such contracts,
the “Material Contracts”):

 

(i)            any Contract that can reasonably be expected to result in
aggregate payments by Seller of more than twenty-five thousand and no/100
Dollars ($25,000.00) during the current or any subsequent fiscal year (based
solely on the terms thereof and without regard to any expected increase in
volumes or revenues);

 

6

--------------------------------------------------------------------------------


 

(ii)           any Contract that can reasonably be expected to result in
aggregate revenues to Seller of more than twenty-five thousand and no/100
Dollars ($25,000.00) during the current or any subsequent fiscal year (based
solely on the terms thereof and without regard to any expected increase in
volumes or revenues);

 

(iii)          any indenture, mortgage, loan, credit or sale-leaseback or
similar contract that can reasonably be expected to result in aggregate payments
by Seller of more than twenty-five thousand and no/100 Dollars ($25,000.00)
during the current or any subsequent fiscal year;

 

(iv)          any Contract that constitutes a lease under which Seller is the
lessor or the lessee of real or personal property which lease (A) cannot be
terminated by Seller without penalty upon sixty (60) days or less notice and (B)
involves an annual base rental of more than twenty-five thousand and no/100
Dollars ($25,000.00);

 

(v)           any hedge, swap or similar Contract; and

 

(vi)          any Contract with any Affiliate of Seller that will not be
terminated prior to Closing.

 

To Seller’s Knowledge, Seller is not in breach or default (and no situation
exists which with the passing of time or giving of notice would create a breach
or default) of its obligations under the Material Contracts or under any
operating agreements or unitization, pooling, and/or communitization agreements,
declarations, designations and/or orders relating to the Properties, except (in
each case) as could not reasonably be expected to have a Material Adverse
Effect. To Seller’s Knowledge, no breach or default by any third party (and no
situation which with the passing of time or giving of notice would create a
breach or default) exists, except (in each case) as could not reasonably be
expected to have a Material Adverse Effect.

 

(m)          Permits. Except as could not reasonably be expected to have a
Material Adverse Effect,Seller has all material governmental licenses and
permits necessary or appropriate to own and operate the Properties as presently
being owned and operated, and such licenses and permits are in full force and
effect and there have not been any violations with respect to any such licenses
or permits.

 

(n)           Compliance with Laws. Except as could not reasonably be expected
to have a Material Adverse Effect, Seller has owned and operated the Properties
in compliance with all laws, rules, regulations and orders of all governmental
agencies (collectively, “Laws”) having jurisdiction.

 

(o)           Tax Partnerships. None of the Properties is subject to a tax
partnership, including, without limitation, none of such Properties are subject
to any operating agreement or other arrangement under which the parties thereto
have not made an effective election pursuant to Section 761 of the Internal
Revenue Code of 1986 (herein called the “Internal Revenue Code”), and the
Treasury Regulations promulgated thereunder, to be excluded from the application
of Subchapter K, Chapter 1, Subtitle A, of the Internal Revenue Code.

 

7

--------------------------------------------------------------------------------


 

(p)           No Material Misstatement. No representation or warranty made by
Seller in this Agreement, and no statement of Seller contained in any document,
certificate or other writing or other materials furnished or to be furnished by
or on behalf of Seller pursuant hereto or in connection herewith, contains or
will contain, at the time of delivery, any untrue statement of a material fact
or omits or will omit, at the time of delivery, to state any material fact
necessary to make the statements contained therein, in light of the
circumstances under which they are made, not misleading. To Seller’s Knowledge,
there is no matter which has not been disclosed to Buyer which materially and
adversely affects or, so far as Seller can now reasonably foresee, will
materially and adversely affect the Properties or the consummation of the
transactions contemplated hereby.

 

(q)           Not a Foreign Person. Seller is not a “foreign person” within the
meaning of Section 1445 (or similar provisions) of the Internal Revenue Code
(i.e., no Seller is a non-resident alien, foreign corporation, foreign
partnership, foreign trust or foreign estate as those terms are defined in the
Internal Revenue Code and regulations promulgated thereunder).

 

(r)            Consents and Preferential Purchase Rights. Except as set forth in
the Disclosure Schedule, there are no Preferential Rights (below defined) or
Consents (below defined) of third parties, with respect to any of the Properties
that are applicable to the transactions contemplated hereby, including the
consummation of such transactions.

 

4.             Representations of Buyer. Buyer represents to Seller that:

 

(a)           Organization and Qualification. Whittier Energy Company is a
Nevada corporation, duly organized and legally existing and in good standing
under the laws of the State of Nevada. Premier Natural Resources, LLC, is a
Delaware limited liability company, duly organized and legally existing and in
good standing under the laws of the State of Delaware.

 

(b)           Due Authorization. Buyer has full power to enter into and perform
its obligations under this Agreement and has taken all proper action to
authorize entering into this Agreement and performance of its obligations
hereunder.

 

(c)           Approvals. Neither the execution and delivery of this Agreement by
Buyer, nor the consummation of the transactions contemplated hereby by Buyer,
nor the compliance by Buyer with the terms hereof, will result in any default
under any agreement or instrument to which Buyer is a party or violate any
order, writ, injunction, decree, statute, rule or regulation applicable to
Buyer. Buyer makes no representations in connection with the transactions
contemplated hereby with respect to approvals related to the transfer by Seller
of Properties, including, but not limited to, Routine Governmental Approvals,
consents to assign contained in leases and other instruments, or preferential
rights to purchase.

 

(d)           Valid, Binding and Enforceable. This Agreement constitutes the
legal, valid and binding obligation of Buyer, enforceable in accordance with its
terms, except as limited by bankruptcy or other laws applicable generally to
creditor’s rights and as limited by general equitable principles.

 

(e)           No Litigation. There are no pending suits, actions, or other
proceedings in which Buyer is a party (or, to Buyer’s knowledge, which have been
threatened to be instituted

 

8

--------------------------------------------------------------------------------


 

against Buyer), which affect the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.

 

(f)            Sufficient Funds. Buyer has sufficient funds with which to pay
the Purchase Price and consummate the transactions contemplated by this
Agreement.

 

(g)           Regulatory. Buyer is now (or will be as of the date for Closing
set forth in Section 10(a)), and hereafter (or thereafter) shall continue to be,
qualified to own and assume operatorship of the Leases, and the consummation of
the transactions contemplated in this Agreement will not cause Buyer to be
disqualified as such an owner or operator. To the extent required by any
applicable Laws, Buyer currently has (or will have as of the date for Closing
set forth in Section 10(a)), and will hereafter (or thereafter) continue to
maintain, lease bonds, area-wide bonds or any other surety bonds as may be
required by, and in accordance with, all applicable Laws governing the ownership
and operation of such Leases.

 

(h)           Independent Evaluation. Buyer is sophisticated in the evaluation,
purchase, ownership and operation of oil and gas properties and related
facilities. In making its decision to enter into this Agreement and to
consummate the transaction contemplated herein, except for the express
representations and warranties of Seller contained herein, Buyer (i) has relied
or shall rely solely on its own independent investigation and evaluation of the
Properties and the advice of its own legal, tax, economic, environmental,
engineering, geological and geophysical advisors and the express provisions of
this Agreement and not on any comments, statements, projections or other
materials made or given by any representatives or consultants or advisors
engaged by Seller, and (ii) has satisfied or shall satisfy itself through its
own due diligence as to the environmental and physical condition of and
contractual arrangements and other matters affecting the Properties. Buyer has
no knowledge of any fact that results in the material breach of any
representation, warranty or covenant of Seller given hereunder with respect to
which Buyer has not provided Seller written notice.

 

(i)            Accredited Investor. Buyer is an “accredited investor,” as such
term is defined in Regulation D of the Securities Act of 1933, as amended, and
will acquire the Properties for its own account and not with a view to a sale or
distribution thereof in violation of the Securities Act of 1933, as amended, and
the rules and regulations thereunder, any applicable state blue sky Laws or any
other applicable securities Laws.

 

5.             Certain Covenants of Seller Pending Closing. Between the date of
this Agreement and the Closing Date:

 

(a)           Access by Buyer.

 

(i)            Records. During business hours, Seller will give Buyer, and the
authorized representatives of Buyer, access to Seller’s files, records and data
pertaining to the ownership and/or operation of the Properties (including,
without limitation, title records, lease files, division order files, surveys
and maps, contracts and contract files, production marketing records,
correspondence files, geological, geophysical and seismic records, data and
information, well files and production records, production and severance tax
records, ad valorem tax records, production accounting records,

 

9

--------------------------------------------------------------------------------


 

environmental records and regulatory and regulatory compliance records). Buyer
may make copies of such records, at its cost, but shall, if Seller so request,
return (or if Buyer so elects, destroy) all copies so made if the Closing does
not occur. Notwithstanding the foregoing, Seller shall not be obligated to
provide Buyer with access to any records or data where such access would breach
a confidentiality agreement with a third party; provided that, if requested by
Buyer, Seller will use its reasonable best efforts to attempt to obtain a
release of such confidentiality restriction.

 

(ii)           Physical Inspection. Subject to the other provisions of this
Section 5(a), Seller shall provide Buyer and Buyer’s authorized representatives,
at all reasonable times before the Closing Date and upon adequate notice to
Seller, with physical access to the Properties for the purpose of inspecting
same; provided that such access shall be at Buyer’s sole cost and liability.
Buyer recognizes that some or all of the Properties may be operated by parties
other than Seller and that Seller’s ability to obtain access to such properties,
and the manner and extent of such access, is subject to such third parties’
approval.

 

(iii)          Environmental Inspections. Buyer shall be entitled to conduct
environmental property assessments with respect to the Properties. Seller or its
designee shall have the right to accompany Buyer and Buyer’s representatives
whenever they are on site on the Properties and also to collect split test
samples if any are collected. Notwithstanding anything herein to the contrary,
Buyer shall not have access to, and shall not be permitted to conduct any
environmental due diligence with respect to any Properties where Seller does not
have the authority to grant access for such due diligence (provided, however,
Seller shall use its reasonable best efforts to obtain permission from any
applicable third party to allow Buyer and Buyer’s representatives such access).

 

(iv)          Coordination of Inspections. Buyer shall coordinate its
environmental property assessments and physical inspections of the Properties to
minimize any inconvenience to or interruption of the conduct of business by
Seller and its co-owners of the Leases and other lands included in the
Properties. Buyer shall abide by Seller’s and any third party operator’s safety
rules, regulations, and operating policies while conducting its due diligence
evaluation of the Properties including any environmental or other inspection or
assessment of the Properties. Buyer hereby defends, indemnifies and holds each
of the operators of the Properties and Seller Group (below defined) harmless
from and against any and all Losses (below defined) arising out of, resulting
from or relating to any field visit, environmental property assessment, or other
due diligence activity conducted by Buyer or any Buyer’s representative with
respect to the Properties and Seller’s records pertaining thereto, even if such
Losses arise out of or result from the sole, active, passive, concurrent or
comparative negligence, strict liability or other fault or violation of law of
or by a member of Seller Group, excepting only Losses actually resulting on the
account of the gross negligence or willful misconduct of a member of Seller
Group.

 

(v)           Copies of Reports. Buyer agrees to promptly provide Seller, but in
no less than five (5) days after receipt or creation, copies of all final
reports and test results, prepared by Buyer and/or any of Buyer’s
representatives and which contain data

 

10

--------------------------------------------------------------------------------


 

collected or generated from Buyer’s due diligence with respect to the
Properties. Seller shall not be deemed by its receipt of said documents or
otherwise to have made representation or warranty, expressed, implied or
statutory, as to the condition to the Properties or to the accuracy of said
documents or the information contained therein.

 

(vi)          Restoration of Properties. Upon completion of Buyer’s due
diligence, Buyer shall at its sole cost and expense, (A) close all bore holes
from its environmental property assessment (B) repair all damage done to the
Properties in connection with Buyer’s due diligence, (C) restore the Properties
to the approximate same condition than it was prior to commencement of Buyer’s
due diligence and (D) remove all equipment, tools or other property brought onto
the Properties in connection with Buyer’s due diligence. Any disturbance to the
Properties (including, without limitation, the real property associated with
such Properties) resulting from Buyer’s due diligence will be promptly corrected
by Buyer.

 

(vii)         Confidentiality Agreement. Notwithstanding the termination of this
Agreement or any other provision of this Agreement to the contrary but subject
to the next sentence of this Section 5(a)(vii), the terms of the Confidentiality
Agreement dated January 23, 2006 between Buyer and Seller (the “Confidentiality
Agreement” shall remain in full force and effect with respect to information
obtained by Buyer regarding the Properties. If Closing of the transaction
contemplated under the terms of this Agreement occurs, the Confidentiality
Agreement shall terminate (which termination shall be effective as of Closing).

 

(b)           Interim Operation. Except as set forth in the Disclosure Schedule
and except as expressly contemplated by this Agreement or as expressly consented
to in writing by Buyer, Seller agrees that from and after the date hereof until
Closing, to (i) operate the Properties in the usual, regular and ordinary manner
consistent with past practice; (ii) not transfer, sell, mortgage, pledge or
dispose of any material portion of the Properties other than the sale and/or
disposal of hydrocarbons in the ordinary course of business and sales of
equipment that is no longer necessary in the operation of the Properties or for
which equivalent replacement equipment has been obtained, and (iii) except in
connection with emergency operations, make or become liable for any capital
expenditures with respect to the Properties which individually or in the
aggregate exceeds twenty-five thousand and no/100 Dollars ($25,000.00). Buyer
acknowledges Seller owns undivided interests in certain of the properties
comprising the Properties that it is not the operator thereof, and Buyer agrees
that the acts or omissions of the other working interests owners (including the
operators) who are not Seller or any Affiliates of Seller shall not constitute a
breach of the provisions of this Section 5(b), nor shall any action required by
a vote of working interest owners constitute such a breach so long as Seller has
voted its interest in a manner that complies with the provisions of this
Section 5(b). Except for those disclosed (including the authorities for
expenditures) on the Disclosure Schedule (with respect to which Seller may take
the action or actions disclosed in connection therewith on such Disclosure
Schedule), Seller will not, without Buyer’s consent (which consent will not be
unreasonably withheld or delayed), propose or conduct the drilling of any
additional wells, or propose or conduct the deepening, plugging back, reworking
or abandoning of any existing wells, or propose or conduct any other operations
which require consent under the applicable operating agreement where the cost
thereof (with respect to Seller’s interest) is reasonably expected to

 

11

--------------------------------------------------------------------------------


 

exceed twenty-five thousand and no/100 Dollars ($25,000.00). Except for those
disclosed (including the authorities for expenditures) on the Disclosure
Schedule (with respect to which Seller may take the action or actions disclosed
in connection therewith on such Disclosure Schedule), Seller will advise Buyer
of any such proposals made by other parties, and will consult with Buyer
concerning such proposals, and will respond in the manner required by Buyer;
provided that, if the period for responding to such a proposal extends beyond
the Closing Date, Seller will not respond to such proposal unless the Closing
does not occur prior to the next to last day allowed to respond (in which case
Seller shall respond in the manner required by Buyer). Seller will not modify
any Lease or any Material Contract included in or relating to the Properties or
enter into any new Material Contract relating to the Properties without Buyer’s
consent, other than production sales contracts, or other marketing related
agreements, which terminate, or can be terminated, (in each case without penalty
or other detriment) in thirty-one (31) days or less. Seller will remain as
operator of the Properties shown on the Disclosure Schedule as being operated by
Seller.

 

(c)           Preferential Rights and Consents. Seller will use its reasonable
best efforts to obtain from all parties holding either (i) preferential rights
to purchase (“Preferential Rights”) or (ii) rights to consent (“Consents”) which
would be applicable to the transactions contemplated hereby (and in accordance
with the documents creating such rights) execution of waivers of such
Preferential Rights and Consents. If a party from whom a  waiver of a
Preferential Right is requested refuses to give such waiver and validly
exercises its preferential purchase right, then Seller will tender to such party
the required interest in the Property (at a price equal to the amount specified
in Schedule I hereto for such Property, reduced appropriately, as determined by
mutual agreement of Buyer and Seller, if less than the entire Property must be
tendered), and such interest in such Property will be excluded from the
transaction contemplated hereby and the Base Purchase Price will be adjusted
downward by the amount of the price at which it was so tendered; provided that
if such a party who exercises a Preferential Right fails to conclude its
purchase of the applicable interest pursuant to such exercise within ninety (90)
days following the Closing, then Seller shall notify Buyer and Buyer shall have
thirty (30) days after receipt of such notice to elect to acquire (but shall
have no obligation to acquire) such interest for the price at which such party
was tendered the same, as provided above, and otherwise on the same terms
provided herein.

 

(d)           Covenants to Close. As promptly as practicable after the execution
of this Agreement, Seller shall use its reasonable best efforts to (i) obtain
the approval of the holders of a majority of the outstanding shares of capital
stock of Seller entitled to vote on matters submitted to Seller’s stockholders
authorizing the execution and performance by Seller of this Agreement and the
transactions contemplated hereby; (ii) prepare and file with the Securities and
Exchange Commission (the “SEC”) a Preliminary Information Statement pursuant to
Section 14(c) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or if required by law to obtain the approval contemplated in the foregoing
clause (i), a Preliminary Proxy Statement pursuant to Section 14(a) of the
Exchange Act, providing notice of and describing such approval in the manner
required by the Exchange Act, the Nevada Revised Statutes and the articles of
incorporation and bylaws of Seller; (iii) respond promptly to comments delivered
by the SEC, if any, with respect to the Information Statement or Proxy
Statement, as the case may be; and (iv) deliver the definitive Information
Statement or Proxy Statement, as the case may be, to every security holder of
each class of equity security that is entitled to vote or give an

 

12

--------------------------------------------------------------------------------


 

authorization, proxy or consent in regard to the execution and performance by
Seller of this Agreement and take such other actions as may be required by the
Exchange Act, Nevada law, and the articles of incorporation and bylaws of Seller
to obtain the approval of shareholders contemplated in the foregoing clause (i)
as soon as reasonably practicable.

 

6.             Due Diligence Reviews.

 

(a)           Review By Buyer.

 

i)              Determination of Defects. Buyer may conduct, at its sole cost,
such title examinations or investigations, environmental assessments and other
examinations and investigations, as it may in its sole discretion choose to
conduct with respect to the Properties in order to determine whether Defects
exist. Should, as a result of such examinations and investigations, or
otherwise, one or more matters come to Buyer’s attention which would constitute
a Defect, and should there be one or more of such Defects which Buyer is
unwilling to waive and close the transaction contemplated hereby notwithstanding
the fact that such Defects exist, Buyer may notify Seller in writing of such
Defects as soon as is practicable but in any event no later than ten (10) days
prior to Closing (such Defects of which Buyer so provides notice are herein
called “Asserted Defects” and such time by which Buyer must notify Seller in
writing, the “Defect Claim Date”). Such notification shall include, for each
Asserted Defect, (i) a description of the Asserted Defect and the wells and/or
units and/or Drilling Location or other Property to which it relates, along with
all supporting documentation reasonably necessary to fully describe the basis
for the Defect, (ii) for each applicable well, unit, Drilling Location or other
Property identified pursuant to (i) above, the size of any variance from “Net
Revenue Interest” or “Working Interest” which does or could result from such
Asserted Defect and (iii) the amount by which Buyer reasonably would propose to
adjust the Base Purchase Price based upon the cost to cure or remediate such
Asserted Defect. Buyer shall also promptly furnish Seller with written notice of
any Title Benefit (below defined) that is discovered by any of Buyer’s or any of
its Affiliate’s employees, title attorneys, landmen or other title examiners
while conducting Buyer’s due diligence with respect to the Properties prior to
the Defect Claim Date. If a third party asserts a claim with respect to the
Properties, or otherwise alleges the existence of a matter which would be a
Defect, Seller shall notify Buyer of such fact promptly, and in any event on or
before the earlier of the Closing Date or five days after such assertion; any
such matter of which Buyer so receives, or should have received, notice of may
be asserted as an Asserted Defect at any time up to Closing.

 

(ii)           Defect Claim Threshold. Notwithstanding any other provision
herein, no adjustments to the Base Purchase Price shall be made for Asserted
Defects unless the aggregate values of all such Asserted Defects , net of the
values of all asserted Title Benefits (whether by Buyer or Seller) equals more
than Fifty Thousand and no/100 Dollars ($50,000.00) (“Threshold Amount”). If
such aggregate amount is less than the Threshold Amount, then no adjustment to
the Base Purchase Price or exclusion of Properties shall be made in any respect
. If such amount exceeds in the aggregate the Threshold Amount, the total value
of all Asserted Defects , including those below the Threshold Amount, may be
considered in all respects as concerns price adjustment.

 

13

--------------------------------------------------------------------------------


 

Similarly, notwithstanding any other provision herein, no adjustments to the
Base Purchase Price shall be made for Title Benefits asserted by Seller and/or
Buyer unless the aggregate values of all such asserted Title Benefits (net of
the values of Title Benefits used to reduce the values of Defects as provided
above) equals more than the Threshold Amount. If such amount is less than the
Threshold Amount, then no adjustment to the Base Purchase Price shall be made in
any respect. If such amount exceeds the Threshold Amount, the total value of all
asserted Title Benefits (net of those Title Benefits used to reduce the values
of Defects as provided above), including those below the Threshold Amount, may
be considered in all respects as concerns price adjustment.

 

(b)           Nature of Defects. The term “Defect” as used in this Section shall
mean the following:

 

(i)            NRI or WI Variances. Seller’s ownership of the Properties is such
that, with respect to a well, unit, lease or Drilling Location, it (A) entitles
Seller to receive a decimal share of the oil, gas and other hydrocarbons
produced from such well, unit, lease or Drilling Location, which is less than
the decimal share set forth on Schedule I in connection with such well, unit,
lease or Drilling Location in the column headed “Net Revenue Interest” or (B)
causes Seller to be obligated to bear a decimal share of the cost of operation
of such well, unit, lease or Drilling Location greater than the decimal share
set forth on Schedule  I in connection with such well, unit, lease or Drilling
Location in the column headed “Working Interest” (without at least a
proportionate increase in the share of production to which Seller is entitled to
receive therefrom).

 

(ii)           Liens. Seller’s ownership of a Property is subject to a lien or
other encumbrance other than a Permitted Encumbrance (below defined).

 

(iii)          Imperfections in Title. Seller’s ownership of a Property is
subject to an imperfection in title which, if asserted, would cause a Defect, as
defined in subparagraph (i) above, to exist, or would otherwise materially
interfere or restrict Buyer’s use, operation, ownership or benefit thereof (as
currently used, operated and owned).

 

(iv)          Representation Untrue. Any representation set forth in Section 3
above is not true and correct.

 

(v)           Consents. Seller’s ownership of a Property is subject to a Consent
which has not been waived.

 

Further, notwithstanding any other provisions herein, the term “Defect” shall
include only those matters which could reasonably be expected to have an adverse
economic effect of more than five thousand dollars ($5,000.00) on the value to
Buyer of a single Property.

 

(c)           Seller’s Response. In the event that Buyer timely notifies Seller
of Asserted Defects:

 

(i)            Cure. Seller may (but shall have no obligation to) attempt to
cure, prior to Closing, one or more Asserted Defects.

 

14

--------------------------------------------------------------------------------


 

(ii)           Postpone Closing. Whether or not Seller has then begun to, or
ever begins to, cure one or more Asserted Defects (and whether or not Seller has
elected option (iii) below with respect to one or more Asserted Defects), Seller
may postpone the Closing by designating a new Closing Date not later than June
30, 2006, so that it may attempt to cure one or more Asserted Defects.
Notwithstanding any such election to postpone Closing, Seller shall still have
no obligation to cure Asserted Defects.

 

(iii)          Adjustment. Notwithstanding any other election made under this
Section (without limitation, it being expressly recognized that Seller may
attempt to cure Asserted Defects while acting under this election), Seller may
elect to have one or more Asserted Defects handled under Section  7 below.

 

(iv)          Dispute Resolution. If, prior to Closing, Seller provides written
notice to Buyer that Seller, in good faith, disputes that an Asserted Defect is
a Defect, Seller and Buyer shall attempt to resolve such dispute, by negotiation
among senior executives of their companies who have authority to settle the
controversy, within five (5) business days. If the parties are unable to resolve
the dispute in such time period, then it shall be submitted to expedited binding
arbitration in accordance with Section 17(l).

 

(d)           Covered by Representations, Agreements. Notwithstanding the
procedures set forth in this Section and any adjustments that may be made to the
Base Purchase Price or any exclusions of Properties (in each case) pursuant to
Section 7 below and notwithstanding anything in the Post-Closing Escrow
Agreement (below defined) to the contrary, to the extent that an Asserted Defect
or Post-Closing Asserted Defect (as defined in the Post Closing Escrow
Agreement) is covered by a representation or indemnification or other agreement
of Seller set forth in this Agreement, then such Asserted Defect and/or
Post-Closing Asserted Defect shall be deemed a disclosure and exception to such
representation or indemnification or other agreement. In no event shall either
party be entitled to duplicate compensation with respect to any Defect, Loss or
any breach of representation, warranty or agreement herein asserted under the
terms of this Agreement, even though such Defect, Loss or breach may be
addressed by more than one provision of this Agreement.

 

(e)           Definitions.

 

(i)            As used in this Agreement the term “Permitted Encumbrances” shall
mean:

 

(A)          lessor’s royalties, non-participating royalties, overriding
royalties, reversionary interests, and similar burdens upon, measured by, or
payable out of production if the net cumulative effect of such burdens does not
(and will not under the existing terms of the documents creating such burdens)
operate to reduce the Net Revenue Interest of Seller in any well, unit or
Drilling Location to an amount less than the Net Revenue Interest set forth on
Schedule I for such well, unit or Drilling Location and does not obligate Seller
to bear a Working Interest for such well unit or Drilling Location in any amount
greater than the Working Interest set forth on Schedule I for such well, unit or
Drilling

 

15

--------------------------------------------------------------------------------


 

Location (unless the Net Revenue Interest for such well, unit or Drilling
Location is greater than the Net Revenue Interest set forth on Schedule I in the
same proportion as any increase in such Working Interest);

 

(B)           liens for taxes or assessments not yet due or delinquent;

 

(C)           Routine Governmental Approvals;

 

(D)          conventional rights of reassignment;

 

(E)           such Title Defects as Buyer may have waived;

 

(F)           all applicable Laws, and rights reserved to or vested in any
governmental authority with respect to the Properties;

 

(G)           rights of a common owner of any interest in rights-of-way or
easements currently held by Seller and such common owner as tenants in common or
through common ownership to the extent that the same does not materially impair
the use or operation of the Properties as currently used and operated;

 

(H)          easements, conditions, covenants, restrictions, servitudes,
permits, rights-of-way, surface leases and other rights in the Properties for
the purpose of surface operations, roads, alleys, highways, railways, pipelines,
transmission lines, transportation lines, distribution lines, power lines,
telephone lines, and removal of timber, grazing, logging operations, canals,
ditches, reservoirs, and other like purposes, or for the joint or common use of
real estate, rights-of-way, facilities, and equipment which do not materially
impair the use, ownership or operation of the Properties as currently owned and
operated;

 

(I)            vendors, carriers, warehousemen’s, repairmen’s, mechanics,
workmen’s, materialmen’s, construction or other like liens arising by operation
of Law in the ordinary course of business or incident to the construction or
improvement of any property in respect of obligations which are not yet due;

 

(J)            liens created under leases and/or operating agreements or by
operation of Law in respect of obligations that are not yet due;

 

(K)          any encumbrance affecting the Properties which is discharged by
Seller at or prior to Closing (including any liens created by the Seller’s Loan
Documents);

 

(L)           any matters referenced on Exhibit A or Schedule I, as applicable,
and all litigation referenced in the Disclosure Schedule;

 

(M)         matters that would otherwise be Asserted Defects but that do not
meet the thresholds set forth in Section 6(a)(ii);

 

16

--------------------------------------------------------------------------------


 

(N)          the Leases and all other liens, charges, encumbrances, Contracts,
agreements, instruments, obligations, defects, and irregularities affecting the
Properties that (1) individually or in the aggregate are not such as to
materially interfere with the ownership, operation or use of any of the
Properties (as currently owned and operated), do not operate to reduce the Net
Revenue Interest of Seller in any well, unit or Drilling Location to an amount
less than the Net Revenue Interest set forth on Schedule I for such well, unit
or Drilling Location, (2) do not obligate Seller to bear a Working Interest for
such well unit or Drilling Location in any amount greater than the Working
Interest set forth on Schedule I for such well, unit or Drilling Location
(unless the Net Revenue Interest for such well, unit or Drilling Location is
greater than the Net Revenue Interest set forth on Schedule I in the same
proportion as any increase in such Working Interest), and (3) otherwise do not
materially affect Buyer’s use, ownership or operation of the Properties (as
currently used, owned and operated).

 

(ii)           The term “Seller’s Loan Documents” shall mean any and all
indebtedness secured directly or indirectly by the interest of Seller in the
Properties including the following:

 

•That certain Amended and Restated Credit Agreement dated January 15, 2004 by
and between Highbridge/Zwirn Special Opportunities Fund LP, as collateral agent
and administrative agent for Lenders and Imperial Petroleum, Inc. and
subsidiaries, as Borrower, including Amendments Number One and Two; and

 

•That certain that Forbearance Agreement dated November 29, 2005 by and between
D.B. Zwirn/Highbridge, as agent for Lenders and Imperial Petroleum, Inc. and
subsidiaries, as Borrower, including the Waiver Agreement dated February 17,
2006.

 

(iii)          The term “Title Benefit” shall mean any right, circumstance or
condition that operates to increase the Net Revenue Interest of Seller in any
well, unit or Drilling Location above that shown for such well, unit or Drilling
Location, to the extent the same does not cause a greater than proportionate
increase in Seller’s Working Interest therein above that shown on Schedule I.

 

(iv)          The term “Affiliate” shall mean any person or entity that,
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, another person or entity. The
term “control” and its derivatives with respect to any Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person or entity, whether
through the ownership of voting securities, by contract or otherwise.

 

(f)            Seller’s Title Benefit Notices. Seller shall have the right, but
not the obligation, to deliver to Buyer on or before the Defect Claim Date with
respect to each Title Benefit a notice (a “Title Benefit Notice”) including (i)
a description of the Title Benefit and the wells, units and/or Drilling
Locations or other Property to which it relates, along with all

 

17

--------------------------------------------------------------------------------


 

supporting documentation reasonably necessary to fully described the basis for
the Title Benefit, (ii) for each applicable well, unit, Drilling Location or
other Property identified pursuant to (i) above, the size of any variance from
“Net Revenue Interest” or Working Interest” which results from such Title
Benefit, and (iii) the amount by which Seller would propose in good faith to
adjust the Base Purchase Price. Subject to Buyer’s obligation under Section
6(a), Seller shall be deemed to have waived all Title Benefits of which it has
not given notice on or before the Defect Claim Date.

 

(g)           Remedies for Title Benefits. Subject to Section 6(a)(ii), with
respect to each well, unit or Drilling Location affected by a Title Benefit
reported under Section 6(a)(i) or Section 6(f), the Base Purchase Price shall be
increased by an amount equal to the increase in the value set forth in
Schedule 1 for such well, unit or Drilling Location caused by such Title
Benefits, as determined pursuant to Section 7(a).

 

7.             Certain Price Adjustments. In the event that, as a part of the
due diligence reviews provided for in Section 6 above, Asserted Defects are
raised by Buyer and Seller is unable (or unwilling) to cure such Asserted
Defects prior to Closing, or in the event that Seller or Buyer has asserted a
Title Benefit, or in the event that Seller has elected (pursuant to Section 14)
to treat an Oil and Gas Property affected by a casualty loss as if it was
Property affected by an Asserted Defect, then:

 

(a)           Buyer and Seller shall, with respect to each Property affected by
such matters, for a period of five (5) business days, attempt, in good faith, to
agree upon the existence of any Asserted Defects and/or Title Benefits and, as
applicable, an appropriate downward (or upward, in the case of a Title Benefit)
adjustment of the  Base Purchase Price to account for such matters; provided
that if (i) the Alleged Defect is an encumbrance or lien that is undisputed and
liquidated in amount, then the downward adjustment to the Base Purchase Price
shall be the amount necessary to be paid to remove the Alleged Defect from the
affected  Property, (ii) the Alleged Defect represents a discrepancy between (A)
the Net Revenue Interest for any well, unit or Drilling Location and (B) the Net
Revenue Interest stated in Schedule I for such well, unit or Drilling Location,
then the downward adjustment to the Base Purchase Price shall be the product of
the amount set forth on Schedule I with respect to such well, unit or Drilling
Location multiplied by a fraction, the numerator of which is the Net Revenue
Interest decrease and the denominator of which is the Net Revenue Interest
stated in Schedule I and (iii) the Title Benefit represents a discrepancy
between (A) the Net Revenue Interest for any well, unit or Drilling Location and
(B) the Net Revenue Interest stated in Schedule I for such well, unit or
Drilling Location, then the upward adjustment to the Base Purchase Price shall
be the product of the amount set forth on Schedule I with respect to such well,
unit or Drilling Location multiplied by a fraction, the numerator of which is
the Net Revenue Interest increase and the denominator of which is the Net
Revenue Interest stated in Schedule I; or

 

(b)           with respect to each Property as to which Buyer and Seller are
unable to agree upon the existence of an Asserted Defect and/or Title Benefit
and/or an appropriate adjustment with respect to all such matters affecting such
Property, then (unless Buyer elects to waive all Asserted Defects with respect
to such Property prior to Closing) such Property will be excluded from the
transaction contemplated hereby, and the  Base Purchase Price will be reduced
(or increased in the case of a Title Benefit) by the amount set forth on
Schedule  I to the wells

 

18

--------------------------------------------------------------------------------


 

and/or Drilling Locations plus the amount set forth on Schedule I to the units
in which such Property participates; and

 

(c)           notwithstanding anything to the contrary in this Agreement, the
aggregate downward adjustment to the Base Purchase Price for any title Defect
attributable to any Property shall not exceed the amount set forth in Schedule I
with respect to such Property.

 

8.             Conditions Precedent to the Obligations of Buyer to Close. The
obligations of Buyer to consummate the transactions contemplated by this
Agreement are subject to each of the following conditions being met:

 

(a)           Representations True and Correct. Each and every representation of
Seller under this Agreement shall be true and accurate in all material respects
as of the date when made and shall be deemed to have been made again at and as
of the time of Closing and shall at and as of such time of Closing be true and
accurate in all material respects except as to changes specifically contemplated
by this Agreement or consented to by Buyer; PROVIDED, HOWEVER, IN THE EVENT LESS
THAN ALL REPRESENTATIONS OF SELLER ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AT CLOSING, AND IF BUYER DOES NOT WAIVE SUCH CLOSING REQUIREMENT, SELLER
NONETHELESS MAY ELECT TO EXTEND THE CLOSING DATE FOR UP TO THIRTY (30) DAYS
(“EXTENDED CLOSING DATE”), DURING WHICH TIME SELLER SHALL TAKE GOOD FAITH
EFFORTS TO CURE SUCH FAILURE OF REPRESENTATION SUCH THAT EACH AND EVERY
REPRESENTATION OF SELLER UNDER THIS AGREEMENT SHALL BE TRUE AND ACCURATE IN ALL
MATERIAL RESPECTS AS OF SUCH EXTENDED CLOSING DATE, AND IF NOT TRUE AT THE
EXTENDED CLOSING DATE, BUYER MAY DECLINE TO CLOSE.

 

(b)           Compliance with Covenants and Agreements. Seller shall have
performed and complied in all material respects with (or compliance therewith
shall have been waived by Buyer) each and every covenant and agreement required
by this Agreement to be performed or complied with by Seller prior to or at the
Closing.

 

(c)           Price Adjustment Limitations. The aggregate downward adjustment
(if any) of the  Base Purchase Price which results from the procedures set forth
in Sections  5(c), 7 and 14 does not exceed fifteen percent (15%) of the Base
Purchase Price.

 

(d)           Litigation. No suit, action or other proceedings shall, on the
date of Closing, be pending or threatened before any court or governmental
agency seeking to restrain, prohibit, or obtain material damages or other
material relief in connection with the consummation of the transactions
contemplated by this Agreement, other than litigation instituted by Buyer or any
Affiliate of Buyer.

 

(e)           Material Adverse Change. No material portion of the Properties
(taken as a whole) shall have been destroyed (or damaged to the extent that
their use or value is materially adversely affected) by fire or other casualty.

 

(f)            Release of Seller’s Loan Documents. Without limitation as to any
other release or encumbrance to be furnished by Seller at Closing, Seller shall
deliver to Buyer at

 

19

--------------------------------------------------------------------------------


 

Closing a full release of Seller’s Loan Documents to the extent of any
encumbrance or security interest in the Property created by Seller’s Loan
Documents.

 

(g)           Seller Shareholder Approval. Seller shall have (i) obtained the
approval of the holders of a majority of the outstanding shares of capital stock
of Seller entitled to vote on matters submitted to Seller’s stockholders
authorizing the execution and performance by Seller of this Agreement and the
transactions contemplated hereby; (ii) prepared and filed with the Securities
and Exchange Commission (the “SEC”) a Preliminary Information Statement pursuant
to Section 14(c) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or if required by law to obtain the approval contemplated in the
foregoing clause (i), a Preliminary Proxy Statement pursuant to Section 14(a) of
the Exchange Act, providing notice of and describing such approval in the manner
required by the Exchange Act, the Nevada Revised Statutes and the articles of
incorporation and bylaws of Seller; (iii) responded promptly to comments
delivered by the SEC, if any, with respect to the Information Statement or Proxy
Statement, as the case may be; and (iv) delivered the definitive Information
Statement or Proxy Statement, as the case may be, to every security holder of
each class of equity security that is entitled to vote or give an authorization,
proxy or consent in regard to the execution and performance by Seller of this
Agreement and take such other actions as may be required by the Exchange Act,
Nevada law, and the articles of incorporation and bylaws of Seller to obtain the
approval of shareholders contemplated in the foregoing clause (i) as soon as
reasonably practicable.

 

If the condition described above in Section 8(g) is not met as of the Closing
Date, this Agreement shall terminate on the Closing Date. In the event of such a
termination, the parties shall have no further obligations or liabilities to one
another hereunder or in connection with the transactions contemplated hereby
other than: (i) the obligation of Buyer to reimburse Seller for the costs as
provided in Section 9(f) of this Agreement and (ii) the obligations under the
Confidentiality Agreement and Section 13 hereof, which will survive such
termination.

 

Unless this Agreement is terminated as a result of the condition in Section 8(g)
not being met, if any of the other conditions in this Section 8 is not met as of
the Closing Date, and if such condition (other than the condition set forth in
Section 8(c) above) could reasonably be expected to have an adverse economic
effect on the value of the Properties (taken as a whole) to Buyer greater than
fifty thousand dollars ($50,000.00) and Buyer is not in material breach of its
obligations hereunder in the absence of Seller being in breach of its
obligations hereunder, this Agreement may, at the option of Buyer, be terminated
by written notice to Seller. In the event such a termination a occurs, the
parties shall have no further obligations or liabilities to one another
hereunder or in connection with the transactions contemplated hereby (other than
the obligations under the Confidentiality Agreement and Section 13 hereof, which
will survive such termination).

 

9.             Conditions Precedent to the Obligations of Seller to Close. The
obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to the each of the following conditions being met:

 

(a)           Representations True and Correct. Each and every representation of
Buyer under this Agreement shall be true and accurate in all material respects
as of the date

 

20

--------------------------------------------------------------------------------


 

when made and shall be deemed to have been made again at and as of the time of
Closing and shall at and as of such time of Closing be true and accurate in all
material respects except as to changes specifically contemplated by this
Agreement or consented to by Seller.

 

(b)           Compliance With Covenants and Agreements. Buyer shall have
performed and complied in all material respects with (or compliance therewith
shall have been waived by Seller) each and every covenant and agreement required
by this Agreement to be performed or complied with by Buyer prior to or at the
Closing.

 

(c)           Litigation. No suit, action or other proceedings shall, on the
date of Closing, be pending or threatened before any court or governmental
agency seeking to restrain, prohibit, or obtain material damages or other
material relief in connection with the consummation of the transactions
contemplated by this Agreement, other than litigation instituted by Seller or
any Affiliate of Seller.

 

(d)           Price Adjustment Limitations. The aggregate downward adjustment
(if any) of the  Base Purchase Price which results from the procedures set forth
in Sections 5(c), 7 and 14 does not exceed fifteen percent (15%) of the Base
Purchase Price.

 

(e)           Seller Shareholder Approval. Seller shall have (i) obtained the
approval of the holders of a majority of the outstanding shares of capital stock
of Seller entitled to vote on matters submitted to Seller’s stockholders
authorizing the execution and performance by Seller of this Agreement and the
transactions contemplated hereby; (ii) prepared and filed with the Securities
and Exchange Commission (the “SEC”) a Preliminary Information Statement pursuant
to Section 14(c) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or if required by law to obtain the approval contemplated in the
foregoing clause (i), a Preliminary Proxy Statement pursuant to Section 14(a) of
the Exchange Act, providing notice of and describing such approval in the manner
required by the Exchange Act, the Nevada Revised Statutes and the articles of
incorporation and bylaws of Seller; (iii) responded promptly to comments
delivered by the SEC, if any, with respect to the Information Statement or Proxy
Statement, as the case may be; and (iv) delivered the definitive Information
Statement or Proxy Statement, as the case may be, to every security holder of
each class of equity security that is entitled to vote or give an authorization,
proxy or consent in regard to the execution and performance by Seller of this
Agreement and take such other actions as may be required by the Exchange Act,
Nevada law, and the articles of incorporation and bylaws of Seller to obtain the
approval of shareholders contemplated in the foregoing clause (i) as soon as
reasonably practicable.

 

(f)            Reimbursement of Shareholder Approval Costs. Buyer shall
reimburse Seller at Closing for the costs incurred by Seller in obtaining or
attempting to obtain the shareholder approval recited in Sections 8(g) and 9(e)
of this Agreement up to a maximum amount of twenty-five thousand dollars
($25,000.00).

 

If the condition described above in Section 9(e) is not met as of the Closing
Date, this Agreement shall terminate on the Closing Date. In the event of such a
termination, the parties shall have no further obligations or liabilities to one
another hereunder or in connection with the transactions contemplated hereby
other than: (i) the obligation of Buyer to reimburse Seller for the costs as

 

21

--------------------------------------------------------------------------------


 

provided in Section 9(g) of this Agreement and (ii) the obligations under the
Confidentiality Agreement and Section 13 hereof, which will survive such
termination.

 

Unless this Agreement is terminated as a result of the condition in Section 9(e)
not being met, if any such condition on the obligations of Seller under this
Agreement is not met as of the Closing Date, and Seller is not in material
breach of its obligations hereunder in the absence of Buyer being in breach of
its obligations hereunder, this Agreement may, at the option of Seller, be
terminated by written notice to Buyer. In the event such a termination occurs,
the parties shall have no further obligations or liabilities to one another
hereunder or in connection with the transactions contemplated hereby (other than
the obligations under the Confidentiality Agreement and under Section 13 hereof,
which will survive such termination).

 

10.           Closing.

 

(a)           Actions At Closing. The closing (herein called the “Closing”) of
the transaction contemplated hereby shall take place in the offices of Vinson &
Elkins L.L.P. located at First City Tower, 1001 Fannin Street, Suite 2300,
Houston, Texas 77002 at 10:00 a.m. local time on June 30, 2006 (“Closing Date”).
The term Closing Date shall include such other date and time (i) as Buyer and
Seller may mutually agree upon or (ii) to which the Closing may be postponed
pursuant to Sections 6(c)(ii) or 8(a) above. At the Closing:

 

(i)            Delivery of Conveyance. Seller shall execute, acknowledge and
deliver to Whittier Energy Company a conveyance of the Properties designated to
be conveyed to Whittier Energy Company in Schedule I. Seller shall execute,
acknowledge and deliver to Premier Natural Resources, LLC a conveyance of the
Properties designated to be conveyed to Premier Natural Resources, LLC in
Schedule I. Each conveyance shall be  effective as of 7 o’clock a.m., Central
Standard Time on February 1, 2006 (herein called the “Effective Date”). The
conveyance to each of Whittier Energy Company and Premier Natural Resources, LLC
shall be made on the form attached hereto as Schedule III (“Conveyance”).

 

(ii)           Federal and State Conveyance Forms. Seller shall execute (and,
where required, acknowledge) and deliver to Buyer forms of conveyance or
assignment as required by the applicable authorities for transfers of interests
in state or federal leases included in the Properties.

 

(iii)          Letters in Lieu. Seller shall execute and deliver to Buyer
letters in lieu of transfer orders (or similar documentation), in form
acceptable to both parties.

 

(iv)          Affiliate Contracts. Seller will terminate any contracts which
Seller has with its Affiliates.

 

(v)           Turn Over Possession. Seller shall, to the extent Seller can do
so, turn over possession of the Properties.

 

(vi)          Payment to Seller. Buyer shall deliver to the Seller, by wire
transfer of immediately available funds to a single account designated by Seller
in a bank located in the United States, an amount equal to ninety percent (90%)
of the Purchase

 

22

--------------------------------------------------------------------------------


 

Price. The remaining ten percent (10%) of the Purchase Price shall be delivered
by Buyer, by wire transfer of immediately available funds, to that certain
escrow account (“Escrow Account”) established by and between Seller, Buyer and
Compass Bank, 2001 Kirby Drive, Houston, Texas 77019, Attention: Thomas
Cleveland, Tel.: 713-831-5795, Facsimile: 713-831-5750, as Escrow Agent pursuant
to the post-closing escrow agreement executed at Closing by Seller, Buyer and
such Escrow Agent (“Post-Closing Escrow Agreement”). The Post-Closing Escrow
Agreement shall provide that some or all of the amounts in the Escrow Account
may, at or before termination of the Escrow Account, according to the terms of
the Post-Closing Escrow Agreement, be disbursed to Buyer  as further outlined in
the Post-Closing Escrow Agreement.,  The Post-Closing Escrow Agreement shall be
executed at the Closing by the parties in the form attached hereto as Exhibit C.
The Escrow Account will be distributed to Buyer and/or Seller, as appropriate,
in accordance with the terms of the Escrow Agreement.

 

(vii)         Non Foreign Status Affidavit. Seller will execute and deliver to
Buyer an affidavit or other certification (as permitted by such code) that such
party is not a “foreign person” within the meaning of Section 1445 (or similar
provisions) of the Internal Revenue Code of 1986 as amended (i.e., such party is
not a non resident alien, foreign corporation, foreign partnership, foreign
trust or foreign estate as those terms are defined in such code and regulations
promulgated thereunder).

 

(viii)        Seller’s Loan Documents. Seller shall obtain releases of all
mortgages and liens affecting the Properties arising out of Seller’s Loan
Documents.

 

(ix)           Opinion of Seller’s Counsel. Seller shall provide an opinion of
its legal counsel, satisfactory to Buyer in its reasonable discretion, that (i)
the affirmative vote of the holders of a majority of the outstanding shares of
Seller’s common stock entitled to vote hereon is the only vote of any class of
capital stock of the Company required by Nevada law or the certificate of
incorporation or the bylaws of the Seller to authorize the execution and
performance by Seller of this Agreement; and (ii) Seller has full corporate
authority under Nevada law to consummate the transactions contemplated in this
Agreement.

 

(b)           Post-Closing Actions.

 

(i)            Transfer of Files. Seller will deliver to Buyer, within five (5)
business days after Closing, all of Seller’s files, records and data pertaining
to the ownership and/or operation of the Properties (including, without
limitation, title records, lease files, division order files, surveys and maps,
contracts and contract files, production marketing records, correspondence
files, geological, geophysical and seismic records, data and information, well
files and production records, production and severance tax records, ad valorem
tax records, production accounting records, environmental records and regulatory
and regulatory compliance records), other than those which Seller cannot provide
to Buyer without breaching confidentiality agreements with third parties
(provided that Seller will reasonably cooperate with Buyer to obtain a release
of such restriction or otherwise obtain access). Seller may, at its election,
and at its expense, make and retain copies of any or all such files.

 

23

--------------------------------------------------------------------------------


 

(ii)           Certain Disbursements. With respect to each Oil and Gas Property
with respect to which Seller is disbursing proceeds of production attributable
to other parties entitled thereto, (i) Seller shall continue to collect proceeds
of production remitted to it up to the end of the month in which Closing occurs
and shall be responsible for making disbursements, in accordance with its past
practices of such proceeds of production so collected to the parties entitled to
same, with any proceeds of production thereafter collected by Seller to be
promptly forwarded to Buyer and (ii) Seller shall, as promptly as possible after
Closing, deliver to Buyer (A) a copy of its “pay list” for each such Property
and (B) a list of all parties for whom it is holding in suspense proceeds of
production and (C) an amount equal to such proceeds so held in suspense.

 

11.           Certain Accounting Adjustments.

 

(a)           Adjustments for Revenues and Expenses. Adjustments shall be made
between Buyer and Seller so that (i) Buyer will bear all expenses which are
incurred in the operation of the Properties from and after the Effective Date,
including, without limitation, all drilling costs, all capital expenditures, and
all overhead charges due third party operators under applicable operating
agreements and Buyer will receive all proceeds (net of applicable production,
severance, and similar taxes) from sales of oil, gas and/or other minerals which
are produced from (or attributable to) the Properties from and after the
Effective Date, and (ii) Seller will bear all expenses which are incurred in the
operation of the Properties before the Effective Date (provided, however, that
Seller shall not be liable for the Agreed Payables), and Seller will receive all
proceeds (net of applicable production, severance, and similar taxes) from the
sale of oil, gas and/or other minerals which were produced from (or attributable
to) the Properties and which were produced before the Effective Date. It is
agreed that in making such adjustments, the Base Purchase Price shall be
adjusted upward by an amount equal to the value of all oil, gas and natural gas
liquids attributable to the Oil and Gas Properties that were in storage or
pipelines as of the Effective Date and such value shall be based on the price
Seller received for such production in February of 2006 if sold, or, in the case
where such production was not sold during that month, such production shall be
valued at a value based upon the average market price posted in the area for
oil, gas or natural gas liquids of similar quality and grade in effect as of the
Effective Date less all applicable royalties, taxes, gravity adjustments and
transportation expenses necessary to market such production. It is further
agreed that in making such adjustments, (A) ad valorem and similar taxes
assessed for periods prior to the Effective Date shall be borne by Seller and ad
valorem taxes assessed for periods on or after the Effective Date shall be borne
by Buyer, (B) ad valorem and similar taxes assessed with respect to a period
which the Effective Date splits shall be prorated based on the number of days in
such period which fall on each side of the Effective Date (with the day on which
the Effective Date falls being counted in the period after the Effective Date),
(C) for the period between the Effective Date and Closing, Buyer shall bear only
those expenses which are chargeable under the applicable operating agreement as
direct costs or as third party operator overhead charges (or, in the absence of
such an agreement, under the AAPL 610 Form (1989) Operating Agreement, with the
COPAS (1984) Accounting Procedure (with the election “shall” in Article III
having been elected and with no overhead fee being provided for) attached), (D)
 Buyer shall not bear any expenses which result from the operation of the
Properties in a manner which is not in accordance with Seller’s covenants
contained herein, and (E) no consideration shall be given to the local, state or
federal income tax liabilities of any party.

 

24

--------------------------------------------------------------------------------


 

(b)           Initial Adjustment at Closing. At least five (5) days before the
Closing Date, Seller shall provide to Buyer a statement (the “Closing
Statement”) showing its computations of the amount of the adjustments to the
Base Purchase Price provided for in subsection (a) above based on information in
Seller’s possession at that time (which shall consist of actual receipts and
disbursements to the extent available and estimates of remaining amounts, it
being understood that such adjustments are to consider the full period up to
Closing and it will be necessary to use estimates for some periods and/or
amounts), and for any Asserted Defects or asserted Title Benefits as
contemplated by Section 6. If the amount of adjustments so determined which
would result in a credit to Buyer exceed the amount of adjustments so determined
which would result in a credit to Seller, Buyer shall receive a credit at
Closing for the net amount of such excess, and if the converse is true, then the
amount to be paid by Buyer to Seller at Closing shall be increased by the net
amount of such excess. Buyer and Seller shall attempt to agree in good faith
upon such adjustments prior to Closing, provided that, if agreement is not
reached, the average of the net adjustment resulting from Buyer’s computation
and the net adjustment resulting from Seller’s computation shall be used at
Closing (subject to further adjustment under subsection (c) and (d) below.

 

(c)           Adjustment Post Closing

 

(i)            Revised Closing Statement.On or before the ninetieth (90) day
following the Closing, Seller shall deliver to Buyer a revised Closing Statement
setting forth actual adjustments to Base Purchase Price. Each party shall
provide the other such data and information as may be reasonably requested to
permit Seller to prepare such revised Closing Statement or to permit Buyer to
perform or cause to be performed an audit of such revised Closing Statement. The
revised Closing Statement shall become final and binding upon the parties on the
thirtieth (30th) day following receipt thereof by Buyer (the “Final Settlement
Date”) unless Buyer gives written notice of its disagreement (a “Notice of
Disagreement”) to Seller prior to such date. Any Notice of Disagreement shall
specify in reasonable detail the dollar amount and the nature and basis of any
disagreement so asserted. If a Notice of Disagreement is received by Seller in a
timely manner, then the Parties shall resolve the dispute evidenced by the
Notice of Disagreement by mutual agreement, or otherwise in accordance with
Section 11(e) below.

 

(ii)           Final Statement. If the amount of the Purchase Price as set forth
on the Final Statement (below defined)  exceeds the amount of the estimated
Purchase Price paid at the Closing, then Buyer shall pay to Seller the amount by
which the Purchase Price as set forth on the Final Statement exceeds the amount
of the estimated Purchase Price paid at the Closing within five (5) business
days after the Final Settlement Date. If the amount of the Purchase Price as set
forth on the Final Statement is less than the amount of the estimated Purchase
Price paid at the Closing, then Seller shall pay to Buyer the amount by which
the Purchase Price as set forth on the Final Statement is less than the amount
of the estimated Purchase Price paid at the Closing within five (5) business
days after the Final Settlement Date. The term “Final Statement” shall mean (i)
if the revised Closing Statement becomes final pursuant to Section 11(c)(i),
such revised Closing Statement, or (ii) upon resolution of any dispute regarding
a Notice of Disagreement, the revised Closing Statement reflecting such
resolutions, which the Parties shall issue, or cause the Accounting Arbitrator
(below defined) to issue, as applicable, following such resolution.

 

25

--------------------------------------------------------------------------------


 

(d)           Additional Adjustments. Should any additional items which would be
the subject of adjustments provided for in subsection (a) above come to the
attention of Buyer or Seller after such adjustments under subsection (c) above
are concluded, such adjustments shall be made by appropriate payments from Buyer
to Seller or from Seller to Buyer.

 

(e)           Accounting Arbitrator. If Seller and Buyer are unable to resolve
the matters addressed in the Notice of Disagreement, each of Buyer and Seller
shall within fourteen (14) business days after the delivery of such Dispute
Notice, summarize its position with regard to such dispute in a written document
of twenty-five pages or less and submit such summaries to the office of Al E.
McClellan & Company, LLC, 10807 St. Mary’s Lane, Suite 200, Houston, Texas
77079, or such other party as the parties may mutually select (the “Accounting
Arbitrator”), together with the Notice of Disagreement, the revised Closing
Statement and any other documentation such party may desire to submit. Within
twenty (20) business days after receiving the parties’ respective submissions,
the Accounting Arbitrator shall render a decision choosing either Seller’
position or Buyer’s position with respect to each matter addressed in any Notice
of Disagreement based on the materials described above and based upon the books
and records of Seller with respect to the Properties. Any decision rendered by
the Accounting Arbitrator pursuant hereto shall be final, conclusive and binding
on Seller and Buyer and will be enforceable against any of the parties in any
court of competent jurisdiction.

 

12.           Assumption and Indemnification.

 

(a)           Indemnity by Buyer. Subject to Seller’s indemnity set forth in
Section 12(b) below, effective upon Closing, Buyer (i) assumes, and agrees to
timely pay and perform, all duties, obligations and liabilities (including
environmental liabilities) relating  to the ownership and operation of the
Properties, whether accruing prior to, on and after the Closing Date (the
“Assumed Obligations”) and (ii) releases, defends, indemnifies and holds Seller
and its Affiliates, and the respective shareholders, directors, officers,
employees, attorneys and agents of and such parties (collectively, the “Seller
Group”) harmless from and against any and all claims, actions, causes of action,
liabilities, damages, losses, costs or expenses (including, without limitation,
court costs and reasonable attorneys’ fees) of any kind or character
(collectively, “Losses”) arising out of or otherwise relating to (A) the Assumed
Obligations or (B) the breach of any representation or covenant of Buyer
contained herein.

 

(b)           Indemnity by Seller. Effective upon Closing, Seller defends,
indemnifies and holds Buyer and its Affiliates, and the respective shareholders,
directors, officers, employees, attorneys and agents of such parties
(collectively, the “Buyer Group”) harmless from and against any and all Losses,
arising out of or otherwise relating to (i) the breach of any representation or
covenant of Seller contained herein or (ii) any Loss attributable to any
personal injury occurring in connection with Seller’s ownership or operation of
the Properties prior to the Closing.

 

(c)           Limitations on Seller’s Indemnity. Notwithstanding anything herein
to the contrary, Seller shall have no obligation or liability under Section
12(b) or otherwise in connection with the transactions contemplated by this
Agreement, with respect to any Losses suffered by the Buyer Group, in the
aggregate, in excess of the Base Purchase Price. Further, notwithstanding
anything herein to the contrary, Seller shall have no obligation or liability
under

 

26

--------------------------------------------------------------------------------


 

Section 12(b). Buyer shall have no rights to any of the amounts in the Escrow
Account in connection with a claim under Section 12(b) unless and until the
aggregate amount of the Losses suffered by the Buyer Group , when combined with
the value of Defects identified by Buyer but not asserted prior to Closing plus
the value of Post-Closing Asserted Defects is more than the Threshold Amount;
provided, however, that once such amount exceeds the Threshold Amount, then
Seller shall be obligated to indemnify the Buyer Group for all such Losses in
accordance with the terms of this Agreement. If Closing occurs, the express
indemnities set forth in Section 12 and elsewhere in this Agreement and the
parties’ rights under the Post-Closing Escrow Agreement shall be the exclusive
remedies for the parties for the breach of any representation, warranty or
covenant set forth in this Agreement.

 

(d)           Express Negligence. Without limiting or enlarging the scope of the
indemnification and release provisions set forth in this Agreement, to the
fullest extent permitted by Law, such provisions shall be applicable regardless
of whether the liabilities, Losses, costs, expenses and damages in question
arises out of or results from the sole, active, passive, concurrent or
comparative negligence, strict liability or other fault of or by any indemnitee
or released Person.

 

13.           No Commissions Owed. Seller agrees to defend, indemnify and hold
harmless the Buyer Group from and against any and all Losses arising out of or
resulting from any agreement, arrangement or understanding alleged to have been
made by, or on behalf of, Seller with any broker or finder in connection with
this Agreement or the transaction contemplated hereby. Buyer agrees to indemnify
and hold harmless the Seller Group from and against any and all Losses arising
out of or resulting from any agreement, arrangement or understanding alleged to
have been made by, or on behalf of, Buyer with any broker or finder in
connection with this Agreement or the transaction contemplated hereby.

 

14.           Casualty Loss.

 

(a)           Oil and Gas Properties. In the event of damage by fire or other
casualty to the Properties prior to the Closing, this Agreement shall remain in
full force and effect, and in such event (unless Seller elects to repair such
damage, which Seller shall have no obligation to do, in which case all rights to
insurance proceeds, and claims against third parties, related thereto shall
belong to Seller) as to each such Property so damaged which is an Oil and Gas
Property, at Seller’s election, either (i) such Property shall be treated as if
it had an Asserted Defect associated with it and the procedure provided for in
Section 7 shall be applicable thereto (in which case, unless Buyer and Seller
agree to the contrary, all rights to insurance proceeds, and claims against
third parties, related thereto shall belong to Seller), or (ii) the  Base
Purchase Price will not be adjusted, and Seller shall assign to Buyer all claims
against third parties with respect to such damage, and also shall use its
reasonable effort, either to collect (and when collected pay over to Buyer) any
insurance claims related to such damage, or assign to Buyer such insurance
claims, and, in either event, Buyer shall take title to the Property affected by
such loss without reduction of the  Base Purchase Price as a result thereof

 

(b)           Other Properties. As to each such Property so damaged which is
other than an Oil and Gas Property, Seller shall, at Buyer’s election, either
collect (and when collected pay over to Buyer) any insurance claims related to
such damage, or assign to Buyer any

 

27

--------------------------------------------------------------------------------


 

insurance claims related to such damage, and Buyer shall take title to the
Property affected by such loss without reduction of the  Base Purchase Price as
a result thereof. In either event Seller shall assign to Buyer all claims
against third parties with respect to such damage.

 

15.           Notices. All notices and other communications required under this
Agreement shall (unless otherwise specifically provided herein) be in writing
and be delivered personally, by recognized commercial courier or delivery
service which provides a receipt, by facsimile, or by registered or certified
mail (postage prepaid), at the following addresses (or in the case of telecopy,
facsimile number):

 

If to the Buyer:     Whittier Energy Company

333 Clay Street, Suite 700

Houston, Texas 77002

Attn: Dan Silverman

Chief Operating Officer

Fax No.: (713) 850 – 1879

 

With a copy to:

Louis J. Davis

Thompson & Knight LLP

333 Clay Street, Suite 3300

Houston, Texas 77002

Fax No. (713) 654 – 1871

 

And

 

Premier Natural Resources

One Summit Plaza

5727 South Lewis Avenue

Suite 200

Tulsa, Oklahoma 74105

Fax No. 918-878-5425

Attn:  J. C. Jacobsen, President and Chief Manager

 

If to Seller:             Imperial Petroleum, Inc.

329 Main Street, Suite 801

Evansville, Indiana  47708

Attn: Jeff Wilson

Fax No.:  (812) 876-1678

 

With a copy to:    Vinson & Elkins L.L.P.

1001 Fannin, Suite 2300

Houston, Texas  77002

Attn:  Robin S. Fredrickson

Fax No.:  (713) 615-5850

 

28

--------------------------------------------------------------------------------


 

and shall be considered delivered on the date of receipt if during business
hours, or, if not during business hours, on the next business day during
business hours. Either the Buyer or Seller may specify as its proper address any
other post office address within the continental limits of the United States by
giving notice to the other parties, in the manner provided in this Section, at
least two (2) days prior to the effective date of such change of address.

 

16.           Survival of Provisions, Certain Limitation on Liabilities. All
representations, warranties and covenants contained made herein shall survive
the Closing; provided that (a) such representations and warranties as to title
matters shall survive the Closing and the delivery of the Conveyance for only a
period of thirty (30) days following Closing, (b) all other representations and
warranties and the covenants of the parties to be fully performed prior to
Closing shall survive the Closing and delivery of the Conveyance for a period of
only one (1) year following Closing, (c) Seller’s indemnities in Section 12(b)
shall survive the Closing and delivery of the Conveyance for a period of only
one (1) year following the Closing, and (d) the provisions of Sections 10 (to
the extent the same are, by mutual agreement, not performed at Closing), 11 and
13 shall survive the Closing and the delivery of the Conveyance for a period of
one (1) year following Closing. All other provisions of this Agreement shall
survive the Closing and delivery of the Conveyance without time limitation. It
is provided, however, that nothing in this Section 16 or this Agreement shall be
construed as being inconsistent with or limiting the effect of the Conveyance
attached as Schedule III which provides for a special warranty of title by
Seller.

 

17.           Miscellaneous Matters.

 

(a)           Further Assurances. After the Closing, Seller agrees that it shall
execute and deliver, and shall otherwise cause to be executed and delivered,
from time to time, such further instruments, notices, division orders, transfer
orders and other documents, and do such other and further acts and things, as
may be reasonably necessary to more fully and effectively grant, convey and
assign the Properties to Buyer and to otherwise carry out the transaction
contemplated hereby.

 

(b)           Parties Bear Own Expenses, No Special Damages. Each party shall
bear and pay all expenses (including, without limitation, legal fees) incurred
by it in connection with the transaction contemplated by this Agreement.
NOTWITHSTANDING ANYTHING HEREIN WHICH MAY APPEAR TO THE CONTRARY, NEITHER PARTY
SHALL HAVE ANY OBLIGATIONS WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTION
CONTEMPLATED HEREBY FOR ANY SPECIAL, CONSEQUENTIAL, LOSS OF PROFITS OR PUNITIVE
DAMAGES.

 

(c)           No Sales Taxes. If this transaction is deemed to be subject to
sales, transfer or similar tax, for any reason, Buyer agrees to be solely
responsible, and shall (as a part of its indemnification obligations under
Section  12 hereof) indemnify and hold the Seller Group harmless, for any and
all sales, transfer or other similar taxes (including related penalty, interest
or legal costs) due by virtue of this transaction on the Properties transferred
pursuant hereto and the Seller shall remit such taxes at that time. Seller and
Buyer agree to cooperate with each other in demonstrating that the requirements
for exemptions from such taxes have been met.

 

29

--------------------------------------------------------------------------------


 

(d)           Entire Agreement. This Agreement contains the entire understanding
of the parties hereto with respect to subject matter hereof and supersedes all
prior agreements, understandings, negotiations, and discussions among the
parties with respect to such subject matter; provided that the Confidentiality
Agreement remains in full force and effect and is not superseded or modified by
this Agreement.

 

(e)           Amendments, Waivers. This Agreement may be amended, modified,
supplemented, restated or discharged (and provisions hereof may be waived) only
by an instrument in writing signed by the party against whom enforcement of the
amendment, modification, supplement, restatement or discharge (or waiver) is
sought.

 

(f)            Choice of Law. Without regard to principles of conflicts of law,
this Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Texas applicable to contracts made and to be
performed entirely within such state and the laws of the United States of
America.

 

(g)           Headings, Time of Essence, etc. The descriptive headings contained
in this Agreement are for convenience only and shall not control or affect the
meaning or construction of any provision of this Agreement. Within this
Agreement, words of any gender shall be held and construed to cover any other
gender, and words in the singular shall be held and construed to cover the
plural, unless the context otherwise requires. Time is of the essence in this
Agreement.

 

(h)           Assignment; Successors and Assigns. Neither Buyer nor Seller shall
assign this Agreement or any part hereof without the prior written consent of
the other. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

(i)            Counterpart Execution. This Agreement may be executed in
counterparts, all of which are identical and all of which constitute one and the
same instrument. It shall not be necessary for Buyer and Seller to sign the same
counterpart. It is recognized that the parties may execute separate copies of
the signature pages hereto and that all of such copies may be assembled into one
or more counterparts hereof containing signature pages with signatures of  Buyer
and Seller.

 

(j)            No Press Releases. Prior to Closing neither party shall make any
public announcement with respect to the transaction contemplated hereby without
the consent of the other party, except as may be required under applicable law
(including applicable securities laws) in which case the other parties to this
Agreement shall be advised and the parties shall use their reasonable best
efforts to cause a mutually agreeable release or announcement to be issued;
provided, however, that the foregoing shall not preclude communications or
disclosures necessary to implement the provisions of this Agreement (including
communications or disclosures to lenders or rating agencies or in connection
with the receipt of any consents or contractual notices) or to comply with
applicable accounting, tax and disclosure obligations of any governmental
entity.

 

30

--------------------------------------------------------------------------------


 

(k)           Disclaimer.           BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT
AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NONE OF SELLER OR ANY
AFFILIATE OF SELLER MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY,
IMPLIED OR OTHERWISE WITH RESPECT TO THE PROPERTIES. EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER, FOR ITSELF AND ITS AFFILIATES,
HEREBY EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES ASSOCIATED
WITH THE PROPERTIES, EXPRESS, STATUTORY, IMPLIED OR OTHERWISE, INCLUDING ANY
REPRESENTATION OR WARRANTY REGARDING:  (I) TITLE, (II) ANY COSTS, EXPENSES,
REVENUES, RECEIPTS, ACCOUNTS RECEIVABLE, OR ACCOUNTS PAYABLE, (III) ANY
CONTRACTUAL, ECONOMIC OR FINANCIAL INFORMATION AND DATA ASSOCIATED WITH THE
PROPERTIES, (IV) THE CONTINUED FINANCIAL VIABILITY OR PRODUCTIVITY OF THE
PROPERTIES OR TRANSPORTABILITY OF PRODUCT, (V) THE ENVIRONMENTAL OR PHYSICAL
CONDITION OF THE PROPERTIES, (VI) ANY FEDERAL, STATE, LOCAL OR TRIBAL INCOME OR
OTHER TAX CONSEQUENCES ASSOCIATED WITH THE PROPERTIES, (VII) THE ABSENCE OF
PATENT OR LATENT DEFECTS, (VIII) THE STATE OF REPAIR OF THE PROPERTIES, (IX)
MERCHANTABILITY OR CONFORMITY TO MODELS, (X) FITNESS FOR A PARTICULAR PURPOSE
AND (XI) PRODUCTION RATES, RECOMPILATION OPPORTUNITIES, DECLINE RATES OR THE
QUALITY, QUANTITY OR VOLUME OF THE RESERVES OF HYDROCARBONS, IF ANY,
ATTRIBUTABLE TO THE PROPERTIES. SELLER, FOR ITSELF AND ITS AFFILIATES, EXPRESSLY
DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES, EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS AGREEMENT ASSOCIATED WITH THE QUALITY, ACCURACY,
COMPLETENESS OR MATERIALITY OF THE INFORMATION, DATA AND MATERIALS FURNISHED
(WHETHER ELECTRONICALLY, ORALLY, BY VIDEO, IN WRITING OR ANY OTHER MEDIUM, BY
COMPACT DISK, IN ANY DATA ROOM, OR OTHERWISE) AT ANY TIME TO BUYER GROUP
ASSOCIATED WITH TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING,
INFORMATION, DATA OR MATERIALS REGARDING:  (A) TITLE TO THE PROPERTIES, (B)
COSTS, EXPENSES, REVENUES, RECEIPTS, ACCOUNTS RECEIVABLE OR ACCOUNTS PAYABLE
ASSOCIATED WITH THE PROPERTIES, (C) CONTRACTUAL, ECONOMIC OR FINANCIAL
INFORMATION ASSOCIATED WITH THE PROPERTIES, (D) THE CONTINUED FINANCIAL
VIABILITY OR PRODUCTIVITY OF THE PROPERTIES, OR TRANSPORTABILITY OF PRODUCT, (E)
THE ENVIRONMENTAL OR PHYSICAL CONDITION OF THE PROPERTIES, (F) FEDERAL, STATE,
LOCAL OR TRIBAL INCOME OR OTHER TAX CONSEQUENCES ASSOCIATED WITH THE PROPERTIES,
(G) THE ABSENCE OF PATENT OR LATENT DEFECTS, (H) THE STATE OF REPAIR OF THE
PROPERTIES, (I) ANY WARRANTY REGARDING MERCHANTABILITY OR CONFORMITY TO MODELS,
(J) ANY RIGHTS OF ANY MEMBER OF BUYER GROUP UNDER APPROPRIATE LAWS TO CLAIM
DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE, (K) ANY WARRANTY OF
FREEDOM FROM PATENT, COPYRIGHT OR TRADEMARK INFRINGEMENT, (L) WARRANTIES
EXISTING UNDER APPLICABLE LAW NOW OR HEREAFTER IN EFFECT, (M) ANY WARRANTY
REGARDING FITNESS FOR A PARTICULAR PURPOSE, AND (N) PRODUCTION RATES,
RECOMPLETION OPPORTUNITIES,

 

31

--------------------------------------------------------------------------------


 

DECLINE RATES, GAS BALANCING INFORMATION OR THE QUALITY, QUANTITY OR VOLUME OF
THE RESERVES OF HYDROCARBONS, IF ANY, ATTRIBUTABLE TO THE PROPERTIES.

 

(l)            Arbitration. Except as provided in Section 11(e), any
controversy, dispute, or claim arising out of, in connection with, or in
relation to, the interpretation, performance or breach of this Agreement,
including, without limitation, the validity, scope, and enforceability of this
Section 17(l), will be solely and finally settled by binding arbitration,
without right of appeal. Arbitration will be conducted before a single
arbitrator in Houston, Texas by and in accordance with the then existing rules
for commercial arbitration of the American Arbitration Association, or any
successor organization and in accordance with the Federal Arbitration Act, 9
U.S.C. § 1 et. seq. Judgment upon any award rendered by the arbitrator may be
entered by the state or federal Court having jurisdiction thereof. Any of the
parties may demand arbitration by written notice to the other and to the
American Arbitration Association (“Demand for Arbitration”). Any Demand for
Arbitration pursuant to this Section 17(l) shall be made within one hundred
eighty (180) days from the date that the dispute upon which the demand is based
arose or the other parties shall have the option to have such dispute
adjudicated in a federal court of competent jurisdiction in Texas. The parties
intend that this agreement to arbitrate be valid, enforceable and irrevocable.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed by the parties hereto on the date
set forth above.

 

 

SELLER:

 

 

 

IMPERIAL PETROLEUM, INC.

 

 

 

By:

/s/ Jeffrey T. Wilson

 

 

 

 

Name:

Jeffrey T. Wilson

 

 

 

 

Title:

President

 

 

 

 

 

 

BUYER:

 

 

 

WHITTIER ENERGY COMPANY

 

 

 

By:

/s/ Daniel Silverman

 

 

 

 

Name:

Daniel Silverman

 

 

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

PREMIER NATURAL RESOURCES, LLC

 

 

 

By:

/s/ J. Chris Jacobsen

 

 

 

 

Name:

J. Chris Jacobsen

 

 

 

 

Title:

President / Manager

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

County/StateWells, Units, Lease or Drilling Locations; WI; NRI; Allocated
Amounts

 

County/State

 

Well, Unit,
Lease or
Drilling
Locations

 

Working
Interest

 

Net Revenue
Interest

 

Allocated
Amounts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Disclosure Schedule

 

1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Conveyance Form

 

IMPERIAL PETROLEUM, INC., a Nevada corporation (herein called “Grantor”), for
Ten Dollars and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), does hereby GRANT, BARGAIN, SELL,
CONVEY, ASSIGN, TRANSFER, SET OVER, and DELIVER unto [each of the following in
separate conveyances of the properties to be conveyed to each: WHITTIER ENERGY
COMPANY, a Nevada corporation, whose address is 333 Clay Street, Suite 700,
Houston, Texas 777002 and PREMIER NATURAL RESOURCES, LLC, a Delaware limited
liability company, whose address is One Summit Plaza, 5727 South Lewis Avenue,
Suite 200, Tulsa, Oklahoma 74105] (herein called “Grantee”, the following
described properties, rights and interests:

 

(a)           all right, title and interest of Grantor in and to the oil and gas
leases and other, interests, if any, described on Exhibit A hereto (and any
ratifications, amendments and extensions thereof, whether or not the same are
described on Exhibit A);

 

(b)           Without limitation of the foregoing, all other right, title and
interest (of whatever kind or character, whether legal or equitable, and whether
vested or contingent) of Grantor in and to the leases and other interests, if
any, described on Exhibit A hereto and in and to all lands described on Exhibit
A or described or covered by such leases or other interests (including, without
limitation, interests in oil, gas and/or mineral leases, overriding royalties,
production payments, net profits interests, fee mineral interests, fee royalty
interests and other interests insofar as they cover such lands), even though
Grantor’s interest therein may be incorrectly described in, or omitted from,
such Exhibit A; and

 

(c)           all rights, titles and interests of Grantor in and to, or
otherwise derived from, all presently existing and valid oil, gas and/or mineral
unitization, pooling, and/or communitization agreements, declarations,
designations and/or orders (including, without limitation, those described on
Exhibit A hereto) and in and to the properties covered and the units created
thereby (including, without limitation, all units formed under orders, rules,
regulations, or other official acts of any federal, state, or other authority
having jurisdiction, and voluntary unitization agreements, designations and/or
declarations) relating to the properties described in subsections (a) and (b)
above;

 

(d)           to the extent assignable, all rights, titles and interests of
Grantor in and to all presently existing and valid production sales contracts,
operating agreements, and other agreements and contracts which relate to any of
the properties described in subsections (a), (b) and (c) above (the
“Contracts”); and

 

(e)           all rights, titles and interests of Grantor in and to all
materials, supplies, machinery, equipment, improvements and other personal
property and fixtures (including, but not by way of limitation, all wells,
wellhead equipment, pumping units, flowlines, tanks, buildings, saltwater
disposal facilities, injection facilities, compression facilities, gathering
systems, and other equipment) used in connection with the exploration,
development, operation or maintenance of the properties described in subsections
(a), (b) and (c) above, and, to the

 

1

--------------------------------------------------------------------------------


 

extent assignable, in and to all permits and licenses (including, without
limitation, all environmental and other governmental permits, licenses and
authorizations), rights of way, easements, and other rights of surface use, 
water rights and other rights and interests used in connection with the
exploration, development, operation or maintenance of the properties described
in subsections (a), (b) and (c) above.

 

The properties, rights and interests described in subsections (a) through (e)
above are herein sometimes called the “Properties.”

 

It is provided however, that Properties does not include: (a) all of Grantor’s
corporate minute books, financial records, and other business records that
relate to Grantor’s business generally (including the ownership and operation of
the Properties); (b) all trade credits, all accounts, receivables and all other
proceeds, income or revenues attributable to the Properties with respect to any
period of time prior to the Effective Date (below defined); (c) all claims and
causes of action of Grantor arising under or with respect to any Contracts that
are attributable to periods of time prior to the Effective Date (including
claims for adjustments or refunds); (d) all rights and interests of Grantor (i)
under any policy or agreement of insurance or indemnity, (ii) under any bond or
(iii) to any insurance proceeds, arising, in each case, from acts, omissions or
events, or damage to or destruction of property (except as provided in Purchase
Agreement described below); (e) all hydrocarbons produced and sold from the
Properties with respect to all periods prior to the Effective Date; (f) all
claims of Grantor for refunds of or loss carry forwards with respect to (i)
production or any other taxes attributable to any period prior to the Effective
Date, (ii) income or franchise taxes or (iii) any taxes attributable to any
period prior to the Effective Date; (g) all office leases, office furniture,
personal computers and associated peripherals and all radio and telephone
equipment not on the Properties; (h) all of Grantor’s proprietary computer
software, patents, trade secrets, copyrights, names, trademarks, logos and other
intellectual property; (i) all documents and instruments of Grantor that may be
protected by an attorney-client privilege; (j) all data that cannot be disclosed
to Buyer as a result of confidentiality arrangements under agreements with third
parties; (k) all geophysical, and other seismic and related technical data and
information relating to the Properties to the extent not assignable without
payment of fee or penalty; (l) documents prepared or received by Grantor with
respect to (i) lists of prospective purchasers for the Properties compiled by
Grantor, (ii) bids submitted by other prospective purchasers of the Properties,
(iii) analyses by Grantor of any bids submitted by any prospective purchaser,
(iv) correspondence between or among Grantor, its respective representatives,
and any prospective purchaser other than Grantee and (v) correspondence between
Grantor or any of its respective representatives with respect to any of the
bids, the prospective purchasers, or the transactions contemplated in this
Agreement; (m) all vehicles of Grantor or its Affiliates (below defined), and
(n) the pulling equipment and workover rig described on Exhibit B.

 

TO HAVE AND TO HOLD the Properties unto Grantee, its successors and assigns,
forever.

 

GRANTOR AGREES TO WARRANT AND FOREVER DEFEND TITLE TO THE PROPERTIES UNTO
GRANTEE, ITS SUCCESSORS AND ASSIGNS, AGAINST THE CLAIMS AND DEMANDS OF ALL
PERSONS CLAIMING, OR TO CLAIM THE SAME,

 

2

--------------------------------------------------------------------------------


 

OR ANY PART THEREOF BY, THROUGH OR UNDER GRANTOR, BUT NOT OTHERWISE.

 

This Conveyance is delivered by Grantor pursuant and subject to that certain
Purchase and Sale Agreement dated                between
Grantor,                    and Grantee (the “Purchase Agreement”). Capitalized
terms used herein and not otherwise defined shall have the meanings given such
terms in the Purchase Agreement.

 

GRANTEE ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
THE PURCHASE  AGREEMENT AND THIS CONVEYANCE, NONE OF GRANTOR OR ANY AFFILIATE OF
GRANTOR MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY, IMPLIED OR
OTHERWISE WITH RESPECT TO THE PROPERTIES. EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THE PURCHASE AGREEMENT, GRANTOR, FOR ITSELF AND ITS AFFILIATES, HEREBY
EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES ASSOCIATED WITH
THE PROPERTIES, EXPRESS, STATUTORY, IMPLIED OR OTHERWISE, INCLUDING ANY
REPRESENTATION OR WARRANTY REGARDING:  (I) TITLE, (II) ANY COSTS, EXPENSES,
REVENUES, RECEIPTS, ACCOUNTS RECEIVABLE, OR ACCOUNTS PAYABLE, (III) ANY
CONTRACTUAL,  ECONOMIC OR FINANCIAL INFORMATION AND DATA ASSOCIATED WITH THE
PROPERTIES, (IV) THE CONTINUED FINANCIAL VIABILITY OR PRODUCTIVITY OF THE
PROPERTIES OR TRANSPORTABILITY OF PRODUCT, (V) THE ENVIRONMENTAL OR PHYSICAL
CONDITION OF THE PROPERTIES, (VI) ANY FEDERAL, STATE, LOCAL OR TRIBAL INCOME OR
OTHER TAX CONSEQUENCES ASSOCIATED WITH THE PROPERTIES, (VII) THE ABSENCE OF
PATENT OR LATENT DEFECTS, (VIII) THE STATE OF REPAIR OF THE PROPERTIES, (IX)
MERCHANTABILITY OR CONFORMITY TO MODELS, (X) FITNESS FOR A PARTICULAR PURPOSE
AND (XI) PRODUCTION RATES, RECOMPILATION OPPORTUNITIES, DECLINE RATES OR THE
QUALITY, QUANTITY OR VOLUME OF THE RESERVES OF HYDROCARBONS, IF ANY,
ATTRIBUTABLE TO THE PROPERTIES. GRANTOR, FOR ITSELF AND ITS AFFILIATES,
EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THE PURCHASE AGREEMENT ASSOCIATED WITH THE
QUALITY, ACCURACY, COMPLETENESS OR MATERIALITY OF THE INFORMATION, DATA AND
MATERIALS FURNISHED (WHETHER ELECTRONICALLY, ORALLY, BY VIDEO, IN WRITING OR ANY
OTHER MEDIUM, BY COMPACT DISK, IN ANY DATA ROOM, OR OTHERWISE) AT ANY TIME TO
GRANTEE GROUP ASSOCIATED WITH TRANSACTIONS CONTEMPLATED BY THE PURCHASE
AGREEMENT, INCLUDING, INFORMATION, DATA OR MATERIALS REGARDING:  (A) TITLE TO
THE PROPERTIES, (B) COSTS, EXPENSES, REVENUES, RECEIPTS, ACCOUNTS RECEIVABLE OR
ACCOUNTS PAYABLE ASSOCIATED WITH THE PROPERTIES, (C) CONTRACTUAL, ECONOMIC OR
FINANCIAL INFORMATION ASSOCIATED WITH THE PROPERTIES, (D) THE CONTINUED
FINANCIAL VIABILITY OR PRODUCTIVITY OF THE PROPERTIES, OR TRANSPORTABILITY OF
PRODUCT, (E) THE ENVIRONMENTAL OR PHYSICAL CONDITION OF THE PROPERTIES, (F)
FEDERAL, STATE, LOCAL OR TRIBAL INCOME OR OTHER TAX CONSEQUENCES ASSOCIATED WITH
THE PROPERTIES, (G) THE ABSENCE OF PATENT OR LATENT

 

3

--------------------------------------------------------------------------------


 

DEFECTS, (H) THE STATE OF REPAIR OF THE PROPERTIES, (I) ANY WARRANTY REGARDING
MERCHANTABILITY OR CONFORMITY TO MODELS, (J) ANY RIGHTS OF ANY MEMBER OF GRANTEE
GROUP UNDER APPROPRIATE LAWS TO CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF
THE PURCHASE PRICE, (K) ANY WARRANTY OF FREEDOM FROM PATENT, COPYRIGHT OR
TRADEMARK INFRINGEMENT, (L) WARRANTIES EXISTING UNDER APPLICABLE LAW NOW OR
HEREAFTER IN EFFECT, (M) ANY WARRANTY REGARDING FITNESS FOR A PARTICULAR
PURPOSE, AND (N) PRODUCTION RATES, RECOMPLETION OPPORTUNITIES, DECLINE RATES,
GAS BALANCING INFORMATION OR THE QUALITY, QUANTITY OR VOLUME OF THE RESERVES OF
HYDROCARBONS, IF ANY, ATTRIBUTABLE TO THE PROPERTIES.

 

Grantor agrees to execute and deliver to Grantee, from time to time, such other
and additional instruments, notices, division orders, transfer orders and other
documents, and to do all such other and further acts and things as may be
necessary to more fully and effectively grant, convey and assign to Grantee the
Properties.

 

This Conveyance is being executed in several counterparts all of which are
identical except that, to facilitate recordation, where a counterpart hereof is
being recorded there may be omitted from Exhibit A and Exhibit B to such
counterpart portions of Exhibit A and Exhibit B which describe or refer to
properties located in jurisdictions other than the jurisdiction in which such
counterpart is being recorded. Complete copies hereof including the entire
Exhibit A and Exhibit B have been retained by Grantor and Grantee. All of such
counterparts together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF this Conveyance has been executed on                 ,
          , effective as to runs of oil and deliveries of gas, and for all other
purposes, as of 7:00 a.m. Central Standard Time, on February 1, 2006 (the
“Effective Date”).

 

 

IMPERIAL PETROLEUM, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

STATE OF                         

 

COUNTY OF

 

The foregoing instrument was acknowledged before me this          day of
                                , 2006, by
                                                 the
                                         of a Imperial Petroleum, Inc., a
                                       corporation, on behalf of such
corporation.

 

Notary Public in and for the State of Texas

 

[FORM TO BE ADJUSTED, AS APPROPRIATE,

TO MEET LOCAL FILING/RECORDATION REQUIREMENTS.]

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

Property Descriptions

 

1

--------------------------------------------------------------------------------


 

Exhibit B

 

Pulling Equipment

 

1

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Escrow Agreement

 

1

--------------------------------------------------------------------------------


 

Exhibit D

 

Invoicing Report (Agreed Payables)

 

1

--------------------------------------------------------------------------------